Filing P9%5339 9p EF HEE O8/0 [Peg umest 161) spared on FLSD Docket 09/09/2019 Page 1 of 83

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

DAVID SUTTON, individually and on
behalf of all others similarly situated,

 

 

Plaintiff,
Case No.
Vv.
USAA CASUALTY INSURANCE CLASS REPRESENTATION
COMPANY, a Texas corporation,
Defendant.
/
CLASS ACTION COMPLAINT

 

Plaintiff David Sutton (“Plaintiff”), individually and on behalf of all others similarly
situated, hereby files this Class Action Complaint against Defendant USAA Casualty Insurance
Company (“USAA” or “Defendant”), and alleges:

NATURE OF THE ACTION

1. This is a class action lawsuit brought by Plaintiff, the named insured under an
automobile policy issued by USAA for private passenger auto physical damage, including
comprehensive and collision coverage (the “Insurance Policy”).! Under the Insurance Policy,
Defendant is required to pay “Actual Cash Value” or “ACV” in the event Plaintiffs insured vehicle
is declared a total loss.

2. USAA 1s a private insurance company that, based upon Plaintiff's information and
belief, collects tens of millions of dollars in private-passenger physical damage coverage premiums
every year from its insureds. Among other coverages, Defendant offers comprehensive and

collision coverage. Upon information and belief, Defendant systematically underpaid amounts that

 

' A true and correct copy of Plaintiff’ s Insurance Policy is attached hereto as Exhibit A.
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 2 of 83

Defendant owed not just to Plaintiff, but to thousands of other members of the putative Class (as
fully defined below) for ACV losses for total loss vehicles insured with comprehensive and
collision coverage by USAA.

3. This lawsuit is brought by Plaintiff, on behalf of himself and all other similarly
situated insureds, against USAA for damages suffered as a result of Defendant’s failures to pay
full ACV payments or full total loss payments (““FTLP”) to first-party total loss insureds with
physical damage policies containing comprehensive and collision coverages. Specifically, as a
matter of policy, Defendant fails to include state and local title transfer and vehicle registration
fees (“Vehicle Title and Registration Fees”) in its calculation of ACV when paying FTLP to
Plaintiff and its insureds.

4, The failure to pay FTLP for first-party total losses owed to its insureds is a breach
of its policy agreement and a clear breach of contract under Florida law.

PARTIES, JURISDICTION, AND VENUE

5. At all times material hereto, Plaintiff was a citizen of the State of Florida and
domiciled in Miami-Dade County, Florida.

6. At all times material hereto, Defendant is and was a corporation authorized to
transact insurance in the State of Florida, with a substantial portion of its business being conducted
in Miami-Dade County. Defendant is incorporated in the State of Texas, with its principal place
of business in San Antonio, Texas.

7. This is an action for, among other things, breach of contract for damages in excess
of $15,000.00, exclusive of interest, costs, and attorney’s fees.

8. This Court has personal jurisdiction over Defendant because Defendant, at all times

material hereto, was authorized to conduct business in the State of Florida and engaged in business
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 3 of 83

in Miami-Dade County, Florida.
9. This Court has subject matter jurisdiction over this action pursuant to Sections

26.012 and 86.011, Florida Statutes (2019).

10. Plaintiff and members of the putative class are all insured under Florida policies
issued by Defendant.
11. This action is brought as a class action pursuant to Florida Rules of Civil Procedure

1.220(a), (b)(2), and (b)(3).

12. Venue is proper in this Court pursuant to Sections 47.011 and 47.051, Florida
Statutes (2019) because Defendant transacts business in Volusia County, Florida, where a
substantial part of the events or omissions giving rise to Plaintiffs claims occurred.

FACTUAL ALLEGATIONS

13. Defendant’s standardized policy language as to comprehensive and collision
coverage for ACV of total loss vehicles is present in every auto policy issued by Defendant in
Florida.

14. At all times material hereto, Plaintiff's vehicle, a 2018 Nissan Titan Vin Number
IN6AA1E68JN520002 (the “Insured Vehicle”) was insured by Defendant and covered under the
Insurance Policy.

15. Under the Insurance Policy, in the event an insured vehicle is declared a total loss,
the payment of ACV includes an obligation to pay Vehicle Title and Registration Fees or FTLP.

16. On or about February 23, 2019, Plaintiff was involved in an accident while
operating the Insured Vehicle. As a result of the accident, Plaintiff filed a claim with Defendant
for property damage, with Claim Number 014972527-022 (the “Claim’”).

17. After the Claim was filed, Defendant declared the Insured Vehicle as a total loss
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 4 of 83

and determined that the Insured Vehicle had a base market value of $23,809.00. See USAA Total
Loss Letter, dated May 21, 2019, attached hereto as Exhibit B.

18. The base value was calculated by a third-party vendor, CCC Information Services,
Inc. (“CCC”), which based its valuation on the cost to purchase similar vehicles with similar
conditions and mileage. CCC’s Market Valuation Report (the “Valuation Report’) is attached
hereto as Exhibit C.

19. No amount for the Vehicle Title and Registration Fees was included in the amount
listed in the Valuation Report. Ex. C, at 1.

20. Relying on the Valuation Report, Defendant added a total of $1,478.54 for state
and local sales taxes to the Insured Vehicle’s base value (after an adjustment for the Insured
Vehicle’s condition), and then subtracted Plaintiff's $1,000.00 deductible, for a total payment
amount of $24,287.54, which did not include Vehicle Title and Registration Fees. Ex. C, at 1.

21. Defendant’s failure to include Vehicle Title and Registration Fees amounts when
making the total loss payment to Plaintiff is a breach of the Insurance Policy, which promises to
provide the ACV of the total loss vehicle, including Vehicle Title and Registration Fees amounts.

22. Defendant, pursuant to its standard and uniform business practice, never pays its
insureds the respective Vehicle Title and Registration Fees owed after an insured vehicle is deemed
a total loss.

23. Defendant’s failure to pay Vehicle Title and Registration Fees constitutes a breach
of the Insurance Policy.

24. Vehicle Title and Registration Fees are mandatory, applicable fees that must be
paid to purchase any vehicle in the State of Florida.

25. Florida law requires that all vehicles be properly titled and registered in order to be
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 5 of 83

legally driven on Florida roadways. The minimum fee to transfer title to a vehicle in the state of
Florida is $75.25.

26. Florida law also requires that all vehicles have a proper license plate (or tag) in
order to be legally driven on Florida’ roadways. The minimum fee to transfer a license plate or tag
in the state of Florida is $4.50.

27. Florida law further requires that all vehicles be registered at a cost of $225.00.

28. Vehicle registration fees in Florida may also include local fees.

29. After determining that Plaintiffs Insured Vehicle, as well those of other
similarlysituated insureds, was a total loss, Defendant owed Vehicle Title and Registration Fees
that were never subsequently paid.

30. In breach of its contract with Plaintiff, Defendant did not include Vehicle Title and
Registration Fees when it made the ACV payment for Plaintiff's FTLP.

31. In doing so, Defendant underpaid Plaintiff in the amount of the mandatory costs
and fees necessary to purchase a replacement vehicle, thereby violating its own policy.

32. Plaintiff and all members of the putative Class paid all premiums owed under their
respective insurance policies with USAA and otherwise satisfied all conditions precedent, or such
conditions precedent were waived or excused, prior to bringing this action against Defendant.

USAA’S INSURANCE POLICY

33. In Part D of the Insurance Policy, entitled “PHYSICAL DAMAGE COVERAGE”
which is representative of the policy language governing the thousands of insureds in the putative
Class, Defendant states, in pertinent part, that under its Collision Coverage:

We will pay for loss caused by collision to your covered auto, including its

equipment, and personal property contained in your covered auto, minus any
applicable deductible shown in the Declarations.

Ex. A, at 22.
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 6 of 83

34. Under the subsection entitled “Limit of Liability” in Part D of the Insurance Policy,
Defendant states, in pertinent part, that:

A. Total loss to your covered auto. Our limit of liability under Comprehensive
Coverage and Collision Coverage is the actual cash value of the vehicle,
inclusive of any custom equipment.

1. The maximum amount we will include for loss to custom equipment
in or on your covered auto is $5,000.

2. Wewill declare you covered auto to be a total loss if, in our judgment,
the cost to repair it would be greater than its actual cash value minus
its salvage value after the loss.

Ex. A, at 23.

35. Under the Insurance Policy:

“Actual cash value” means the amount that it would cost, at the time of loss, to

buy a comparable vehicle. As applied to your covered auto, a comparable vehicle

is one of the same make, model, year, body type, and options with substantially

similar mileage and physical condition.

Ex. A, at 22.

36. The subject policy language does not further define ACV to include: (1) any
provision excluding Vehicle Title and Registration Fees from ACV; or (2) any provision deferring
payment of Vehicle Title and Registration Fees for any purpose whatsoever.

37. The Insurance Policy’s language applies to all covered automobiles, irrespective of
ownership interests—whether the insured vehicles are owned, financed, or leased. Ex. A, at 4.

PAYMENT OF MANDATORY FEES

38. Controlling case law from the Florida Supreme Court, Florida’s appellate courts,
the Eleventh Circuit Court of Appeals, and Florida’s federal district courts hold that the term
“actual cash value,” when undefined in an Insurance Policy, should be defined as the repair or

replacement cost minus depreciation—a definition that would include the Vehicle Title and

Registration Fees necessarily incurred upon replacement of the insured vehicle. See e.g., Trinidad
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 7 of 83

v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 438 (Fla. 2013) (holding that “[a]ctual cash value is
generally defined as ‘fair market value’ or ‘[r]eplacement cost minus normal depreciation,’ where
depreciation is defined as a ‘decline in an asset’s value because of use, wear, obsolescence, or
age.””) (quoting Black’s Law Dictionary 506, 1690) (9th Ed. 2009); Goff v. State Farm Fla. Ins.
Co., 999 So. 2d 684, 689 (Fla. 2d DCA 2008) (noting that undefined ACV is calculated as full
replacement cost minus depreciation); Mi//s v Foremost Ins. Co., 511 F.3d 1300, 1306 (11th Cir.
2008) (holding that sales tax “should be included in an ACV payment if it is ‘reasonably likely’
that the insured would incur” such cost upon replacement) (quoting Ghoman v. New Hampshire
Ins. Co., 159 F. Supp. 2d 928, 934 (N.D. Tex. 2001)); Roth v. Geico Gen. Ins. Co., 16-cv-62942
(S.D. Fla. June 14, 2018), D.E. 247 at 9 (“[T]he court concludes that [sales tax and title transfer
fees] are components of actual cash value under the Policy and are therefore due to be paid to the
insured under the Policy, regardless of whether the vehicle is owned, financed, or leased.”)
(footnote omitted); Bastian v. United Services Auto. Ass’n, 150 F. Supp. 3d 1284, 1290 (M.D. Fla.
2015) (agreeing with the Eleventh Circuit’s “easily reached conclusion [in Mills] that state and
local taxes are part of the cost of replacing an item” and thus should be included in the calculation
of the ACV).

39. In interpreting insurance policies, Florida courts begin with the plain language of
the policy as bargained for by the parties. See Altman Contractors, Inc. v. Crum & Forster
Specialty Ins. Co., 832 F.3d 1318, 1322 (11th Cir. 2016). Policy terms are given their plain and
ordinary meaning and should be read in light of the skill and experience of ordinary people. /d.
But, “if the relevant policy language is susceptible to more than one interpretation, one providing
coverage and another limiting coverage, the Insurance Policy is considered ambiguous.” See Auto-

Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000). Courts should interpret policy
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 8 of 83

ambiguities “liberally in favor of the insured and strictly against the insurer who prepared the
policy.” See Prudential Prop. & Cas. Ins. Co. v. Swindal, 622 So. 2d 467, 470 (Fla. 1993).
Moreover, Florida law is equally well-settled that coverage clauses are “construed in the broadest
possible manner” in order to effect “the greatest extent of coverage.” See e.g., Hudson v. Prudential
Prop. & Cas. Ins. Co., 450 So. 2d 565 (Fla. 2nd DCA 1984) (noting that coverage must be
construed broadly and exclusions narrowly).

40. Sales tax and Vehicle Title and Registration Fees are examples of elements
constituting the FTLP owed to insureds in the event of a total loss.

4l. By operation of law and in the view of a reasonable insured, Defendant’s policy
promises to provide costs to be incurred upon replacement of the vehicle. Otherwise, the
Defendant’s insureds, including Plaintiff, are not paid the amount sufficient to purchase a
replacement vehicle.

42. Nevertheless, Defendant declined to include all such Vehicle Title and Registration
Fees in making ACV payments to total loss insureds, thereby breaching its respective contracts
with its insureds.

CLASS REPRESENTATION ALLEGATIONS

43. Plaintiff brings this action on behalf of himself and a purported Class of all other
similarly situated insureds. This action is brought and is properly maintained as a class action
pursuant to Florida Rules of Civil Procedure 1.220(a), (b)(2), and (b)(3).

44. Plaintiff seeks to represent on a class-wide basis all persons similarly situated, the
class (the “Class”) defined as follows:

All insureds under any Florida policy issued by USAA Casualty Insurance

Company and its subsidiaries with the same operative policy language covering a

vehicle with private-passenger auto physical damage coverage for comprehensive
or collision loss where such vehicle was declared a total loss, who made a first-
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 9 of 83

party claim for total loss, and whose claim was adjusted as a total loss, within the

five-year time period prior to the date on which this lawsuit was filed until the date

of class certification, who were not paid Vehicle Title and Registration Fees.

45. Excluded from the Class are Defendant, its subsidiaries and affiliates; its officers,
directors, and members of their immediate families; any entity in which Defendant has a
controlling interest; the legal representatives, heirs, successors, or assigns of any such excluded
party; and any judicial officer to whom this action is assigned and the members of their immediate
families.

46. Plaintiff reserves the right to modify or amend the definition of the proposed Class
and/or to add subclasses, if necessary, before this Court determines whether certification 1s
appropriate.

A. Numerosity

47. Although the precise number of putative Class members are unknown to Plaintiff
at this time and can only be determined through appropriate discovery, Plaintiff believes that,
because Defendant is writes tens of millions of dollars of private-passenger physical damage
coverage premiums, the class of persons affected by Defendant’s unlawful practices consists of
thousands of individuals or the putative Class is otherwise so numerous that joinder of all Class
members is impractical. The unlawful practice alleged herein is a standardized and uniform
practice, employed by Defendant pursuant to the standardized Insurance Policy language. As a
direct result of this unlawful practice, Defendant improperly retains insurance benefits rightfully
owed to Plaintiff and the putative Class of USAA’s insureds The Class definition allows the Court
to reasonably ascertain whether any individual or entity that was insured with USAA during the
class period and received an ACV that did not include Vehicle Title and Registration Fees should

be a member of the Class.
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 10 of 83

48. Upon information and belief, Defendant uniformly fails to pay Vehicle Title and
Registration Fees in total loss cases. Accordingly, the Class consists of many thousands, if not tens
of thousands, of Defendant’s insureds who were not paid in violation of their insurance policies.
Thus, pursuant to Florida Rule of Civil Procedure 1.220(a)(1), the large size of the Class renders
the Class so numerous that joinder of all individual members is impracticable.

B. Commonality

49. Common questions of law and fact predominate in this matter because Defendant’s
conduct towards the members of the Class is identical. Defendant uniformly fails to pay its insureds
Vehicle Title and Registration Fees in total loss cases.

50. Plaintiff shares a common interest with all members of the putative Class in the
subject of this action and the relief sought.

51. Plaintiff satisfies the commonality requirement under Florida Rule of Civil
Procedure 1.220(a)(2) because his claims arise from a practice that Defendant applied uniformly
to all its similarly situated insureds and are based on the same legal theories as all other members
of the putative Class, that failing to pay Vehicle Title and Registration Fees in total loss cases
violates the uniform insurance policies. Because Defendant’s conduct was uniform as to all Class
members, the material elements of Plaintiffs claims and those of absent Class members are subject
to common proof, and the outcome of Plaintiff’ s individual actions will be dispositive for the Class.
The common questions include, but are not limited to, the following: (a) whether, under
Defendant’s standardized policy language, Plaintiff and the Class members are owed Vehicle Title
and Registration Fees upon the total loss of an insured vehicle; and (b) whether Defendant
breached its insurance contracts with Plaintiff and the Class members by failing to pay Vehicle

Title and Registration Fees upon the total loss of an insured vehicle.

10
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 11 of 83

C. Typicality

52. Pursuant to Florida Rule of Civil Procedure 1.220(a)(3), Plaintiff's claims are
typical of the claims of all other members of the Class because all such claims arise from
Defendant’s failure to pay Vehicle Title and Registration Fees on total loss claims of insured
vehicles.

53. Plaintiff and the Class members’ legal claims arise from the same core practices,
namely, the failure to pay full ACV, including Vehicle Title and Registration Fees, for first-party
total loss claims. The material facts underlying the claims of each putative class member are the
same material facts as those supporting the Plaintiff's claims alleged herein and require proof of
the same material facts.

D. Adequacy

54. Plaintiff can and will adequately represent the putative Class and his interests are
common to, and coincident with, those of all absent Class members. By proving his individual
claims, Plaintiff will necessarily prove the claims of the putative Class and prove Defendant’s
liability to the Class. Plaintiff has no known conflicts of interest with any members of the Class;
his interests and claims are not antagonistic to those of any other Class members; nor are his claims
subject to any unique defenses.

55. The representative Plaintiff therefore can and will fairly and adequately protect and
represent the interests of the Class under the criteria set forth in Florida Rule of Civil Procedure
1.220(a)(4).

56. Plaintiffs counsel—Edelsberg Law, P.A.; Shamis & Gentile, P.A., and Normand
PLLC—have extensive experience in complex commercial litigation and class actions and have

adequate financial resources to ensure that the interests of the Class will not be harmed.

ll
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 12 of 83

57. If appointed as Class representative, Plaintiff is aware of, and is committed to,
faithfully uphold his fiduciary duties to absent Class members. Plaintiff and his counsel are
committed to the vigorous prosecution of this action and will allocate the appropriate time and
resources to ensure that the putative Class is fairly represented.

58. Plaintiff and his counsel will therefore fairly and adequately assert and protect the
interest of the putative Class.

E. Predominance and Superiority

59. A class action provides a fair and efficient method for the adjudication of this
controversy under the criteria set forth in Florida Rule of Civil Procedure 1.220. Class treatment
is a superior form of adjudication than the prosecution of individual claims and provides a
substantial benefit to the court and litigants by avoiding a multiplicity of suits and the risk of
inconsistent results.

60. Because Defendant’s conduct was uniform with respect to all prospective Class
members, common questions of law and fact predominate over any potential individual questions.
Because the Class encompasses thousands of claims (if not tens of thousands of claims), a single,
state-wide class action is plainly more efficient than many thousands of individual law suits, each
requiring the same discovery and proofs. Given the relatively small amount of the claim(s) of each
putative class member, it is likely that absent class representation, such claims would not be
brought, and the class would never have appropriate redress for Defendant’s improper conduct. A
class action is superior and more efficient to other available methods for the fair and efficient
adjudication of this controversy.

6l. Class treatment ensures uniformity and consistency in results, enables the many

small claims of class members to be brought efficiently, and provides optimum relief to class

12
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 13 of 83

members for their past and future injuries, while deterring Defendant and other similar businesses
from engaging in such wrongful conduct in the future.

62. In addition, the expense and burden of individual litigation effectively makes it a
practical impossibility for individual Class members to seek redress for the wrongs alleged herein.

63. The advantages of maintaining this action as a class suit far outweigh the expense
and waste of judicial effort that would result from thousands of separate adjudications or the
unfairness of none at all, which is the likely outcome if the small individual claims at issue are not
aggregated as a class.

64. There are also no unusual difficulties likely to be encountered in the maintenance
of this action as a class suit, and this Court can effectively manage the class action.

65. The Class is not so large that it would be unmanageable, and no difficulties are
foreseen providing notice to individual claimants because Defendant keeps records of insurance
policies and claims of prospective class members during the class period, including records of total
loss vehicles. Therefore, both the membership of the class and the amount of individual damages
is readily ascertainable from Defendant’s records.

F. Declaratory Relief Under Florida Rule of Civil Pr re 1.220(b)(2

66. Under Florida Rule of Civil Procedure 1.220(b)(2), class treatment is warranted
here because Defendant acted or refused to act on grounds generally applicable to all the members
of the putative Class, thereby making final declaratory relief concerning the Class as a whole
appropriate.

67. Because declaratory relief is sought, class treatment ensures uniformity and
consistency in results, enables the many small claims of Class members as well as claims for class-

wide declaratory relief are brought efficiently, provides optimum relief to class members for their

13
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 14 of 83

past and future injuries, and deters Defendant and other similar businesses from engaging in such
wrongful conduct in the future.

68. Because Defendant acted consistently towards Plaintiff and all members of the
putative Class, declaratory relief is appropriate with respect to both the Class and Plaintiff's claims
and is likewise subject to common proof and adjudication.

69. Based on the foregoing, class treatment is the most fair and efficient form of
adjudication for this matter.

70. Plaintiff retained the undersigned counsel and agreed to pay reasonable attorney's
fees and costs in connection with this action. Plaintiff, for himself and the putative Class, is entitled
to recover attorney's fees pursuant to Section 627.428, Florida Statutes and taxable costs pursuant
to Section 57.041, Florida Statutes.

COUNTI
BREACH OF CONTRACT

71. All allegations in the paragraphs above are hereby incorporated by reference.

72. This count is brought by Plaintiff on behalf of himself and all members of the
putative Class.

2. Plaintiff was party to an enforceable contract, the Insurance Policy, with Defendant
as described herein. See Ex. A. At all times material hereto, all members of the putative Class were
also parties to similar contracts with Defendant that contained materially identical terms to the
Insurance Policy.

74. Florida law governs the interpretation and construction of the insurance policies of
Plaintiff and all members of the Class with Defendant.

7. Plaintiff and all members of the putative Class made claims that Defendant covered

and determined to be first party total losses under their perspective insurance policies.

14
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 15 of 83

76. Defendant, in paying the total loss claim, determined that Plaintiff and each Class
member complied with the terms of their respective insurance contract and fulfilled all duties and
conditions under the same that were necessary to be paid on their total loss class.

77. Pursuant to the aforementioned uniform contractual provisions, upon the total loss
of insured vehicles, the Plaintiff and every Class member were owed the ACV of the vehicle.

78. Defendant breached that obligation by failing to include Vehicle Title and
Registration Fees in the ACV for the FTLP, thereby failing to pay the vehicle’s ACV to Plaintiff
and all members of the Class.

79. Defendant’s failure to provide the promised coverage constitutes a material breach
of contracts with Plaintiff and every member of the Class.

80. As aresult of the foregoing breaches, Plaintiff and the Class members are entitled
under Defendant’s insurance policies to sums representing the benefits owed for full ACV
payment, including Vehicle Title and Registration Fees, as well as pre-judgment and post-
judgment interest, and any other relief the Court deems appropriate.

COUNT IT
DECLARATORY RELIEF

81. All allegations in the paragraphs above are hereby incorporated by reference.

82. This count seeks declaratory relief pursuant to Chapter 86, Florida Statutes.

83. This count is brought by Plaintiff on behalf of himself and all members of the Class.

84. Plaintiff was party to a contract, the Insurance Policy, with Defendant as described
herein. See Ex. A. All members of the Class were parties to an insurance contract with Defendant

containing materially identical terms to the Insurance Policy.

85. Florida law governs the interpretation and construction of Plaintiff and all Class

members’ insurance policies with Defendant.

15
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 16 of 83

86. Plaintiff seeks a declaratory judgment that an insured is entitled to Vehicle Title
and Registration Fees in a FTLP to pay a vehicle’s ACV under the insurance policies that govern
Plaintiff and the Class members’ contractual relationships with Defendant.

87. Plaintiff contends Defendant is required to pay Vehicle Title and Registration Fees
through a FTLP to pay a vehicle’s ACV under the insurance policies that govern Plaintiff and the
Class members relationship with Defendant.

88. Defendant disagrees with Plaintiff's interpretation of the Insurance Policy.

89. Because of Defendant’s claim to the contrary, Plaintiff is in doubt as to his rights
under the Insurance Policy.

90. The above allegations present ascertained or ascertainable facts of a present
controversy between Plaintiff and Defendant as to entitlement to the Vehicle Title and Registration
Fees.

91. The above allegations reflect that Plaintiff has presented a justiciable question as to
the existence of his right to the Vehicle Title and Registration Fees.

92. All antagonistic and adverse interests, namely Plaintiff and Defendant and the Class
when certified, are before this Court by the filing of this count.

93. Pursuant to Section 86.021, Florida Statutes, Plaintiff is entitled to a declaration of
his right to the Vehicle Title and Registration Fees to resolve his doubt about his rights under the
Insurance Policy considering the Defendant’s position otherwise.

94. Upon the Court granting Plaintiff the declaratory relief requested herein, Plaintiff
will move the Court pursuant to Section 86.061, Florida Statutes for supplemental relief in the
form of an order directing that the Vehicle Title and Registration Fees be paid to Plaintiff, and the

Class, if certified, as well as a judgment for pre-judgment interest and post-judgment interest, as

16
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 17 of 83

the Vehicle Title and Registration Fees represents a liquidated amount.

RELIEF REQUESTED

WHEREFORE, Plaintiff, individually and on behalf of the putative Class, demands a trial

by jury on all triable issues and seeks relief and judgment as follows:

1.

2.

For an Order certifying this action as a Class Action on behalf of the Class above;

For an award of compensatory damages for Plaintiff and the Class in amounts owed
under Defendant’s insurance policies;

For declaratory relief to be entered for Plaintiff and the Class that his interpretation of
the Insurance Policy is correct, thereby requiring Defendant to pay Vehicle Title and
Registration Fees;

For all other damages according to proof;

For an award of attorney’s fees and expenses as appropriate under applicable law;

For costs of suit incurred herein;

For pre-judgment and post-judgment interest on any amounts awarded; and

For other and further forms of relief as this Court deems just and proper.

17
Case 1:19-cv-23738-FAM Document 1-1

Dated: August 1, 2019

Respectfully Submitted By:

/8/ Andrew _J. Shamis
SHAMIS & GENTILE, P.A.
Andrew J. Shamis, Esq.
Florida Bar No. 101754
Garrett O. Berg, Esq.

Florida Bar No. 1000427

14 NE Ist Avenue, Suite 400
Miami, FL 33132

Tel: (305) 479-2299
ashamis(@shamisgentile.com

gbere@shamisgentile.com

NORMAND PLLC

Edmund A. Normand, Esq.
Florida Bar No. 865590

Jacob Phillips, Esq.

Florida Bar No. 0120130

62 West Colonial Street, Suite 209
Orlando, Florida 32814

Tel: (407) 603-6031
ed@ednormand.com

jacob. phillips@normandpllc.com
service@normandpllc.com

 

Counsel for Plaintiff

Entered on FLSD Docket 09/09/2019 Page 18 of 83

18

EDELSBERG LAW, P.A.
Scott Edelsberg, Esq.
Florida Bar No. 0100537
Jordan D. Utanski, Esq.
Florida Bar No. 119432
20900 NE 30" Ave
Aventura, FL 33180

Tel: (305) 975-3320
scott@edelsberglaw.com
utanski@edelsberglaw.com

Counsel for Plaintiff
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 19 of 83

EXHIBIT A

 
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 20 of 83

USAA
9800 Fredericksburg Road
® San Antonio, Texas 78288

a

E

 

FLORIDA AUTO POLICY

 

READ YOUR POLICY, DECLARATIONS
AND ENDORSEMENTS CAREFULLY

The automobile insurance contract between the
named insured and the company shown on the
Declarations page consists of this policy plus the
Declarations page and any applicable
endorsements. The Quick Reference section
outlines essential information contained on the
Declarations and the major parts of the policy.

The policy provides the coverages and
amounts of insurance shown on the
Declarations for which a premium is shown.

This is a participating policy. You are entitled to
dividends as may be declared by the company's
board of directors.

If this policy is issued by United Services
Automobile Association ("USAA"), a reciprocal
interinsurance exchange, the following apply:

e By purchasing this policy you are a member
of USAA and are subject to its bylaws.

e« This is a non-assessable policy. You are
liable only for the amount of your premium
as USAA has a free surplus in compliance
with Article 19.03 of the Texas Insurance
Code of 1951, as amended.

¢ The board of directors may annually allocate
a portion of USAA's surplus to Subscriber's
Accounts. Amounts allocated to such
accounts remain a part of USAA's surplus
and may be used as necessary to support
the operations of the Association. A
member shall have no right to any balance in
the member's account except until following
termination of membership, as provided in
the bylaws.

QUICK REFERENCE

 

DECLARATIONS PAGE

 

Named Insured and Address

Policy Period

Operators

Description of Vehicle(s)

Coverages, Amounts of
Insurance and Premiums

Endorsements

 

Beginning
on Page

Agreement and Definitions

 

Part A 4

Liability Coverage

 

Definitions

Insuring Agreement

Bodily Injury Liability Coverage and
Property Damage Liability Coverage
Limit of Liability

Supplementary Payments

Exclusions

Out of State Coverage

Financial Responsibility Required
Other Insurance

 

Part B-1 8

Personal Injury Protection
Coverage

 

Definitions

Insuring Agreement

Limit of Liability
Application of Deductible
Exclusions

Other Insurance

 

Part B-2 14

Medical Payments Coverage

 

 

 

 

Definitions

Insuring Agreement
Limit of Liability
Exclusions

Other Insurance
Special Provisions

(Quick Reference continued on Page 2)

 

5100FL(02) Rev. 10-12

USAA Confidential

54109-0912
Page 1 of 34
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 21 of 83

 

 

 

Part C 17 |Uninsured Motorists Coverage Part E 26 |General Provisions
Definitions Bankruptcy
Insuring Agreement Changes
Limit of Liability (Stacked) Conformity to Law
Exclusions Duties After an Accident or Loss
Other Insurance Legal Action Against Us
Non- Duplication Mediation
Part D 21 |Physical Damage Coverage Misrepresentation

 

 

Definitions

Insuring Agreement
Comprehensive Coverage
Collision Coverage
Rental Reimbursement Coverage
USAA Roadside Assistance

Limit of Liability

Payment of Loss

Loss Payable Clause

Waiver of Collision Deductible

Exclusions

Mandatory Pre-Insurance Inspection

No Benefit to Bailee

Other Sources of Recovery

Appraisal

 

 

 

Non- Duplication of Payment

Our Right to Recover Payment

Ownership

Policy Period and Territory

Reducing the Risk of Loss and
Other Benefits

Spouse Access

Termination

Transfer of Your Interest in this
Policy

Two or More Auto Policies

 

5100FL(02) Rev. 10-12

0901119ca4d9253£E

USAA Confidential

Page 2 of 34
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 22 of 83

FLORIDA AUTO POLICY

 

AGREEMENT

 

In return for payment of the premium and subject to all the terms of this policy, we will provide the
coverages and limits of liability for which a premium is shown on the Declarations.

 

DEFINITIONS

 

The words defined below are used throughout
this policy. They are in boldface when used.

A. "You" and "your" refer to the "named
insured" shown on the Declarations and
spouse if a resident of the same household.

B. “We,” "us," and "our" refer to the
Company providing this insurance.

C. “Auto business" means the business of
altering, Customizing, leasing, parking,
repairing, road testing, delivering, selling,
servicing, towing, repossessing, or storing
vehicles.

D. “Bodily injury” (referred to as BI).

1. “Bodily injury” means bodily harm,
sickness, disease, or death.

2. "Bodily injury" does not include mental
injuries such as emotional distress,
mental anguish, humiliation, mental
distress, or any similar injury unless it
arises out of physical injury to some
person.

E. "Driving contest or challenge" includes,
but is not limited to:

1. A competition against other people,
vehicles, or time; or

2. An activity that challenges the speed or
handling characteristics of a vehicle or
improves or demonstrates driving skills,
provided the activity occurs on a track
or course that is closed from non-
participants.

5100FL(02) Rev. 10-12

“Family member" means a person related
to you by blood, marriage, or adoption who
resides primarily in your household. This
includes a ward or foster child.

"Fungi" means any type or form of fungi,
including mold or mildew, and includes any
mycotoxins, spores, scents, or byproducts
produced or released by fungi.

"Miscellaneous vehicle" means the
following motorized vehicles: motor home;
golf cart; snowmobile; all-terrain vehicle; or
dune buggy.

"Motorcycle" means a two- or three-
wheeled motor vehicle that is subject to
motor vehicle licensing in the location
where the motorcycle is principally
garaged.

"Newly acquired vehicle."

1. “Newly acquired vehicle" means a
vehicle, not insured under another
policy, that is acquired by you or any
family member during the policy
period and is:

m@

A private passenger auto, pickup,
trailer, or van;

b. A miscellaneous vehicle that is not
used in any business or occupation;
or

c. A motorcycle, but only if a

motorcycle is shown on the current
Declarations.

Page 3 of 34

USAA Confidential
2. We will automatically provide for the
newly acquired vehicle the broadest
coverages as are provided for any
vehicle shown on the Declarations. If
your policy does not provide
Comprehensive Coverage or Collision
Coverage, we will automatically provide
these coverages for the newly
acquired vehicle subject to a $500
deductible for each loss.

3. Any automatic provision of coverage
under J.2. will apply for up to 30 days
after the date you or any family
member becomes the owner of the
newly acquired vehicle. If you wish to
continue coverage for the newly
acquired vehicle beyond this 30-day
period, you must request it during this
30-day period, and we must agree to
provide the coverage you request for
this vehicle. IF you request coverage
after this 30-day period, any coverage
that we agree to provide will be
effective at the date and time of your
request unless we agree to an earlier
date.

“Occupying” means in, on, getting into or
out of.

"Property damage” (referred to as PD).
1. "Property damage” means physical

injury to, destruction of, or loss of use
of tangible property.

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 23 of 83

2. For purposes of this policy, electronic
data is not tangible property. Electronic
data means information, facts or
programs:

a. Stored as or on;
b. Created or used on; or
c. Transmitted to or from;

computer software, including systems
and applications software, hard or
floppy disks, CD-ROMS, tapes, drives,
cells, data processing devices or any
other media which are used with
electronically controlled equipment.

. "Trailer" means a vehicle designed to be

pulled by a private passenger auto, pickup,
van or miscellaneous vehicle. It also
means a farm wagon or implement while
towed by such vehicles.

"Van" means a four-wheeled land motor
vehicle of the van type with a load capacity
of not more than 2,000 pounds.

"Your covered auto” means:

1. Any vehicle shown on the Declarations.

2. Any newly acquired vehicle.

3. Any trailer you own.

 

PART A - LIABILITY COVERAGE

 

DEFINITIONS

"Covered person” as used in this Part means:

coverage is afforded in 1. or 2. above.
With respect to an auto or trailer other

than your covered auto, this provision
only applies if the other person or
organization does not own or hire the
auto or trailer.

1. You or any family member for the
ownership, maintenance or use of any
auto or trailer.

A . The following are not covered persons under

ny person using your covered auto. Part A:

Any other person or organization, but

only with respect to legal liability 1. The United States of America or any of

imposed on them for the acts or its agencies.

omissions of a person for whom

5100FL(02) Rev. 10-12 Page 4 of 34

USAA Confidential

0901119ca4d9253£E
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 24 of 83

(PART A Cont'd.)

2. Any person with respect to BI or PD
resulting from the operation of an auto
by that person as an employee of the
United States Government. This applies
only if the provisions of Section 2679
of Title 28, United States Code as
amended, require the Attorney General
of the United States to defend that
person in any civil action which may be
brought for the BI or PD.

INSURING AGREEMENT

We will pay compensatory damages for BI or
PD for which any covered person becomes
legally liable because of an auto accident. We
will settle or defend, as we consider
appropriate, any claim or suit asking for these
damages. Our duty to settle or defend ends
when our limit of liability for these coverages
has been paid or tendered. We have no duty to
defend any suit or settle any claim for BI or PD
not covered under this policy.

LIMIT OF LIABILITY

For BI sustained by any one person in any one
auto accident, our maximum limit of liability for
all resulting damages, including, but not limited
to, all direct, derivative or consequential
damages recoverable by any persons, is the
limit of liability shown on the Declarations for
“each person" for BI Liability.

Subject to this limit for "each person,” the limit
of liability shown on the Declarations for "each
accident” for BI Liability is our maximum limit

of liability for all damages for BI resulting from
any one auto accident. The limit of liability
shown on the Declarations for "each accident"
for PD Liability is our maximum limit of liability
for all damages to all property resulting from
any one auto accident.

These limits are the most we will pay
regardless of the number of:

Covered persons;

2. Claims made;

3. Vehicles or premiums shown on the
Declarations; or

4. Vehicles involved in the auto accident.

5100FL(02) Rev. 10-12

However, if a policy provision that would
defeat coverage for a claim under this Part is
declared to be unenforceable as a violation of
the state's financial responsibility law, our limit
of liability will be the minimum required by the
state's financial responsibility law.

SUPPLEMENTARY PAYMENTS

In addition to our limit of liability, we will pay
on behalf of a covered person:

1. Premiums on appeal bonds and bonds to
release attachments in any suit we
defend. But we will not pay the
premium for bonds with a face value
over our limit of liability shown on the
Declarations.

2. Prejudgment interest awarded against
the covered person on that part of the
judgment we pay. If we make an offer
to pay the applicable limit of liability, we
will not pay any prejudgment interest
based on that period of time after the
offer.

3. Interest accruing, in any suit we defend,
on that part of a judgment that does not
exceed our limit of liability. Our duty to
pay interest ends when we offer to pay
that part of the judgment that does not
exceed our limit of liability.

4. Up to $250 a day for loss of wages
because of attendance at hearings or
trials at Our request.

5. The amount a covered person must
pay to the United States Government
because of damage to a government-
owned private passenger auto, pickup,
or van which occurs while the vehicle is
in the care, custody, or control of a
covered person. The most we will pay
is an amount equal to one month of the
basic salary of the covered person at
the time of a loss. Only Exclusions A.1.
and A.8. apply.

6. Other reasonable expenses incurred at
our request.

Page 5 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 25 of 83

(PART A Cont'd.)

7.

All defense costs we incur.

EXCLUSIONS

A. We do not provide Liability Coverage for
any covered person:

1.

Who intentionally acts or directs to
cause Bl or PD, or who acts or directs
to cause with reasonable expectation of
causing BI or PD.

For PD to property owned or being
transported by a covered person.

For PD to property rented to, used by,
or in the care of any covered person.
This exclusion (A.3.) does not apply to
damage to a residence or garage.

For BI to an employee of that person
which occurs during the course of
employment. This exclusion (A.4.) does
not apply to a domestic employee
unless workers' compensation benefits
are required or available for that
domestic employee.

For that person's liability arising out of
the ownership or operation of a vehicle
while it is being used to carry persons
for a fee. This exclusion (A.5.) does not

apply to:
a. A share-the-expense car pool; or

b. Your covered auto used for
volunteer work when reimbursement
is limited to mileage expenses.

While employed or otherwise engaged
in the auto business. This exclusion
(A.6.) does not apply to the ownership,
maintenance, or use of your covered
auto by you, any family member, or
any partner, agent, or employee of you
or any family member.

Maintaining or using any vehicle while
that person is employed or otherwise
engaged in any business or occupation
other than the auto business, farming,
or ranching. This exclusion (A.7.) does

not apply:

5100FL(02) Rev. 10-12

0901119ca4d9253£E

a. To the maintenance or use of a
private passenger auto; a pickup or
van owned by you or any family
member; or a trailer used with
these vehicles; or

b. To the maintenance or use of a
pickup or van not owned by you or
any family member if the vehicle's
owner has valid and collectible
primary liability insurance or self-
insurance in force at the time of the
accident.

8. Using a vehicle without expressed or
implied permission.

9. For BI or PD for which that person is
an insured under any nuclear energy
liability policy. This exclusion (A.9.)
applies even if that policy is terminated
due to exhaustion of its limit of liability.

10. For BI or PD occurring while your
covered auto is rented or leased to
others, or shared as part of a personal
vehicle sharing program.

11. For punitive or exemplary damages.

12. For BI sustained as a result of exposure
to fungi, wet or dry rot, or bacteria.

13. For BI to a relative who resides
primarily in that covered person's

household.

We do not provide Liability Coverage for
the ownership, maintenance, or use of:

1. Any vehicle that is not your covered
auto unless that vehicle is:

a. A four- or six-wheel land motor
vehicle designed for use on public
roads;

b. A moving van for personal use;

c. A miscellaneous vehicle; or

d. A vehicle used in the business of
farming or ranching.

Page 6 of 34

USAA Confidential
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 26 of 83

(PART A Cont'd.)

2. Any vehicle, other than your covered
auto:

a. That has fewer than four wheels; or

b. That is designed mainly for use off
public roads.

This exclusion (B.2.) does not apply
while the vehicle is being used in a
medical emergency.

3. Any vehicle, other than your covered
auto, that is owned by you, or
furnished or available for your regular
use. This exclusion (B.3.) does not apply
to a vehicle not owned by you if the
vehicle's owner has valid and collectible
primary liability insurance or self-
insurance in force at the time of the
accident.

4. Any vehicle, other than your covered
auto, that is owned by or furnished or
available for the regular use of, any
family member. This exclusion (B.4.)
does not apply:

a. To your maintenance or use of such
vehicle; or

b. To a vehicle not owned by any
family member if the vehicle's
owner has valid and collectible
primary liability insurance or self-
insurance in force at the time of the
accident.

5. Any vehicle while being operated in, or
in practice for, any driving contest or
challenge.

C. There is no coverage for liability assumed

by any covered person under any contract
or agreement.

5100FL(02) Rev. 10-12

OUT OF STATE COVERAGE

If an auto accident to which this policy applies
occurs in any state or province other than the
one in which your covered auto is principally
garaged, your policy will provide at least the
minimum amounts and types of liability
coverages required by law. However, no one
will be entitled to duplicate payments for the
same elements of loss.

FINANCIAL RESPONSIBILITY REQUIRED

When this policy is certified as future proof of
financial responsibility, this policy shall comply
with the law to the extent required.

OTHER INSURANCE

A. If there is other applicable liability insurance,
we will pay only our share of the loss. Our
share is the proportion that our limit of
liability bears to the total of all applicable
limits.

B. With respect to a vehicle you or a family
member does not own, any insurance we
provide to a covered person shall be
excess over:

1. Any other applicable liability insurance;
or

2. Any self-insurance in compliance with a
state's financial responsibility law or
mandatory insurance law.

However, with respect to a vehicle leased
or rented by you, if you have agreed to
provide primary coverage in a written lease
or rental agreement, the coverage provided
by this policy is primary, but only for the
minimum limits required by the Florida
Financial Responsibility law and the Florida
Motor Vehicle No-Fault Law.

Page 7 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 27 of 83

 

PART B-1 - PERSONAL INJURY PROTECTION COVERAGE

(Referred to as PIP Coverage)

 

0901119ca4d9253£E

DEFINITIONS

“Covered person” as used in this Part
means:

1. You or any family member:

a. While occupying your covered
auto within the United States or
Canada;

b. While occupying any motor vehicle
within the State of Florida; or

c. As a pedestrian, for BI caused by
physical contact with a motor
vehicle and resulting from an
accident occurring within the State
of Florida.

2. Any other person while occupying or
when struck by your covered auto
within the State of Florida. However,
this (A.2.) does not apply if the person
is:

a. An owner of a motor vehicle for
which security is required under the
Florida Motor Vehicle No-Fault Law;
or

b. An insured entitled to receive PIP
benefits from the motor vehicle
owner's insurer.

"Emergency medical condition" means a
medical condition manifesting itself by acute
symptoms of sufficient severity, which may
include severe pain, such that the absence
of immediate medical attention could
reasonably be expected to result in any of
the following:

1. Serious jeopardy to patient health;

2. Serious impairment to bodily functions;
or

5100FL(02) Rev. 10-12

3. Serious dysfunction of any bodily organ
or part.

"Entity wholly owned" means a
proprietorship, group practice, partnership,
or corporation that provides health care
services rendered by licensed health care
practitioners and in which licensed health
care practioners are the business owners
of all aspects of the business entity,
including, but not limited to, being reflected
as the business owners on the title or lease
of the physical facility, filing taxes as the
business owners, being account holders on
the entity's bank account, being listed as the
principals on all incorporation documents
required by this state, and having ultimate
authority over all personnel and
compensation decisions relating to the
entity. However, this definition does not
apply to an entity that is wholly owned,
directly or indirectly, by a hospital licensed
under chapter 395.

"Family member" as used in this Part
means a relative of any degree by blood,
marriage, or by adoption, who usually
makes his or her home in the same family
unit, whether or not temporarily living
elsewhere.

"Medically necessary.”

1. "Medically necessary" refers to a
medical service or supply that a prudent
physician would provide for the
purpose of preventing, diagnosing, or
treating an illness, injury, disease, or
symptom in a manner that is:

a. In accordance with generally
accepted standards of medical
practice;

b. Clinically appropriate in terms of
type, frequency, extent, site, and
duration; and

c. Not primarily for the convenience of
the patient, physician, or other health
care provider.

Page 8 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 28 of 83

(PART B-1 Cont'd.)

2. "Medically necessary" does not
include the following:

a. Spinal ultrasound, also known as
sonography, ultrasonography, and
echography;

b. Somatosensory Evoked Potential for
use in the diagnosis of radiculopathy
or distal nerve entrapment when
treating persons sustaining bodily
injury covered by personal injury
protection benefits; and

c. Dermatomal Evoked Potential.

F. “Medical benefits" means reasonable
fees for medically necessary medical,
surgical, X-ray, dental, and rehabilitative
services, including prosthetic devices, and
medically necessary ambulance, hospital,
and nursing services if the individual
receives initial services and care pursuant to
F.1. below within 14 days after the motor
vehicle accident. The medical benefits
provide reimbursement only for:

1. Initial services and care that are lawfully
provided, supervised, ordered, or
prescribed by a physician licensed under
chapter 458 or chapter 459, a dentist
licensed under chapter 466, or a
chiropractic physician licensed under
chapter 460 or that are provided in a
hospital or in a facility that owns, or is
wholly owned by, a hospital. Initial
services and care may also be provided
by a person or entity licensed under
part Ill or chapter 401 which provides
emergency transportation and treatment.

2. Upon referral by a provided described
in F.1., follow-up services and care
consistent with the underlying medical
diagnosis rendered pursuant to F.1.
which may be provided, supervised,
ordered, or prescribed only by a
physician licensed under chapter 458 or
chapter 459, a chiropractic physician
licensed under chapter 460, a dentist
licensed under chapter 466, or, to the
extent permitted by applicable law and
under the supervision of such physician,

5100FL(02) Rev. 10-12

0901119¢ca4d9253£

osteopathic physician, chiropractic
physician, or dentist, by a physician
assistant licensed under chapter 458 or
chapter 459 or an advanced registered
nurse practitioner licensed under
chapter 464. Follow-up services and
care may also be provided by any of
the following persons or entities:

a. A hospital or ambulatory surgical
center licensed under chapter 395.

b. An entity wholly owned by one or
more physicians licensed under
chapter 458 or 459, chiropractic
physicians licensed under chapter
460, or dentists licensed under
chapter 466 or by such
practitioners and the spouse, parent,
child, or sibling of such
practitioners.

c. An entity that owns or is wholly
owned, directly or indirectly, by a
hospital or hospitals.

d. A physical therapist licensed under
chapter 486, based upon a referral
by a provider described in F.2.

e. A health care clinic licensed under
part X of chapter 400 which is
accredited by the Joint Commission
on Accreditation of Healthcare
Organizations, the American
Osteopathic Association, the
Commission on Accreditation of
Rehabilitation Facilities, or the
Accreditation Association for
Ambulatory Health Care, Inc.; or

(1) Has a medical director licensed
under chapter 485, chapter 459,
or chapter 460;

(2) Has been continuously licensed
for more than 3 years or is a
publicly traded corporation that
issues securities traded on an
exchange registered with the
United States Securities and
Exchange Commission as a
national securities exchange; and

Page 9 of 34
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 29 of 83

(PART B-1 Cont'd.)

(3) Provides at least four of the
following medical specialties:

(a) General medicine;

(b) Radiography;

(c) Orthopedic medicine;
(d) Physical medicine;

(e) Physical therapy;

(f) Physical rehabilitation;

(g) Prescribing or dispensing
outpatient prescription
medication;

(h) Laboratory services.

Reimbursement for services and care
provided in F.1. or F.2. up to $10,000 if
a physician licensed under chapter 458
or chapter 459, a dentist licensed under
chapter 466, a physician assistant
licensed under chapter 458 or 459, or
an advanced registered nurse
practitioner licensed under chapter 464
has determined that the injured person
had an emergency medical condition.

Reimbursement for services and care
provided in F.1. or F.2. is limited to
$2,500 if any provider listed in F.1. or
F.2. determines that the injured person
did not have an emergency medical
condition.

Medical benefits do not include
massage as defined in s. 480.033 or
acupuncture as defined in s. 457.102,
regardless of the person, entity, or
licensee providing massage or
acupuncture, and a licensed massage
therapist or licensed acupuncturist may
not be reimbursed for medical
benefits under this section.

G. "Motor vehicle."

1.

“Motor vehicle" means any
self-propelled vehicle with four or
more wheels which is of a type both
designed and required to be licensed
for use on the highways of the State of
Florida and any trailer or semi-trailer
designed for use with such vehicle.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

2. “Motor vehicle" does not include a
mobile home or any vehicle, other than a
motor vehicle used in public school
transportation:

a. Which is used as mass transit and
designed to transport more than five
passengers exclusive of the
operator of the vehicle; and

b. Owned by a municipality, a transit
authority, or a political subdivision
of the state.

"Owner" means a person or organization
who holds the legal title to a motor
vehicle, and also includes:

1. A debtor having the right to possession,
in the event a motor vehicle is the
subject of a security agreement; and

2. A lessee having the right to possession,
in the event a motor vehicle is the
subject of a lease with option to
purchase and such lease agreement is
for a period of six months or more; and

3. A lessee having the right to possession,
in the event a motor vehicle is the
subject of a lease without option to
purchase, and such lease agreement is
for a period of six months or more, and
the lease agreement provides that the
lessee shall be responsible for securing
insurance.

“Pedestrian” means a person while not
occupying any self-propelled vehicle.

“Reasonable accessible" means any
location within the municipality where the
covered person is receiving treatment, or
in which the covered person resides, or
within 10 miles by road of a covered
person's residence, provided such location
is within the county in which the covered
person resides.

If there is no qualified physician to conduct
the examination in a location reasonably
accessible to the covered person, then
such examination shall be conducted in an
area of the closest proximity to the
insured's residence.

Page 10 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 30 of 83

(PART B-1 Cont'd.)

K.

"Reasonable fee" is no more than 80
percent of the following schedule of
maximum charges:

1. Two hundred (200) percent of Medicare
for emergency transport and treatment
by providers licensed under chapter
401.

2. Seventy-five (75) percent of the
hospital's usual and customary charges
for emergency services and care
provided by a hospital licensed under
chapter 395.

3. The usual and customary charges in the
community for emergency services and
care as defined by s. 395.002 provided
in a facility licensed under chapter 395
rendered by a physician or dentist, and
related hospital inpatient services
rendered by a physician or dentist.

4. Two hundred (200) percent of Medicare
Part A prospective payment applicable
to the specific hospital providing the
inpatient services for hospital inpatient
services, other than emergency services
and care.

5. Two hundred (200) percent of Medicare
Part A Ambulatory Payment
Classification for the specific hospital
providing the outpatient services for
hospital outpatient services, other than
emergency services and care.

6. For all other medical services, supplies
and care, two hundred (200) percent of
the allowable amount under:

a. Medicare Part B, except as provided
in 6.b and 6.c. below;

b. Medicare Part B, in the case of
services, supplies, and care provided
by ambulatory surgical centers and
clinical laboratories;

c. The Durable Medical Equipment
Prosthetics/Orthotics and Supplies
fee schedule of Medicare Part B, in
the case of durable medical
equipment; or

5100FL(02) Rev. 10-12

0901119ca4d9253£E

d. If such services, supplies or care
are not reimbursable under Medicare
Part B, we may limit reimbursement
to 80 percent of the maximum
reimbursable allowance under
workers' compensation, as
determined under s. 440.13 and
rules adopted thereunder which are
in effect at the time such services,
supplies, or care are provided.

For purposes of this definition (K), the
applicable fee schedule or payment
limitation under Medicare is the fee
schedule or payment limitation in effect on
March 1 of the year in which the services,
supplies or care is rendered and for the
area in which such services are rendered,
and the applicable fee schedule or payment
limitation applies throughout the remainder
of that year, notwithstanding any
subsequent change made to the fee
schedule or payment limitation, except that
it may not be less than the applicable
schedule of Medicare Part B for 2007 for
medical services, supplies and care subject
to Medicare Part B.

"Replacement services expenses" means,
with respect to the period of disability of
the covered person, all expenses
reasonably incurred in obtaining from
others ordinary and necessary services in
lieu of those that, but for such injury, the
covered person would have performed
without income for the benefit of the
covered person's household.

. "Work loss" means, with respect to the

period of disability of the covered person,
60 percent of gross income and earning
capacity from inability to work proximately
caused by the BI sustained by the covered
person. However, "work loss" does not
include any loss after death of a covered
person.

"Your covered auto” as used in this Part
does not include any miscellaneous
vehicle or motorcycle for which security
is not required under the Florida Motor
Vehicle No-Fault Law.

Page 11 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 31 of 83

(PART B-1 Cont'd.)

INSURING AGREEMENT E. If the service provider sues the covered
person because we refuse to pay expenses

A. We will pay, in accordance with the that we determine are unreasonable or

Florida Motor Vehicle No-Fault Law, as
amended, to or for the benefit of the
covered person:

unnecessary, we will settle or defend the
suit, as we consider appropriate. We will
pay defense costs and any resulting

settlement or judgment against the covered
person for reasonable and necessary
expenses, subject to the limit of liability for
this coverage. The covered person must
cooperate with us in the defense of any
claim or lawsuit. We will also pay a covered
person up to $250 a day for loss of wages
because of attendance at hearings or trials
at our request.

1. Medical benefits; and
2. Work loss; and
3. Replacement services expenses; and

4. Death benefits of $5,000. Death
benefits are in addition to the medical
benefits, work loss and replacement
services expenses provided under the

: . F. We may utilize Medicare coding policies and
insurance policy.

payment methodologies of the federal
Centers for Medicare and Medicaid
Services, including applicable modifiers, to
determine the appropriate amount of
reimbursement for medical services,
supplies or care if the coding policy or
payment methodology does not constitute a
utilization limit.

These must be incurred as a result of BI

(1) caused by an accident arising out of the
ownership, maintenance, or use of a motor
vehicle and (2) sustained by a covered
person.

B. We will not be liable for subsequent PIP
benefits if a covered person
unreasonably refuses to submit to an
examination as required in Part E -
General Provisions, Duties After an
Accident or Loss.

LIMIT OF LIABILITY

A. Regardless of the number of covered
persons, claims made, vehicles or premiums
shown on the Declarations, or vehicles
involved in an auto accident, the total
aggregate limit of PIP benefits available
under Florida Motor Vehicle No-Fault Law,
as amended, from all sources combined,
including this policy, for all loss and
expense incurred by or on behalf of any
One person who sustains BI as the result of
one accident shall not exceed the amount
indicated on the Declarations.

C. Whenever a person making a claim is
charged with committing a felony, we
shall withhold PIP benefits until 30 days
after we receive notice that the
prosecution, at the trial level, makes a
formal entry on the record that it will
not prosecute the case against the
person, the charge is dismissed, or the
person is acquitted.

B. Any amount payable under PIP Coverage
shall be reduced by the amount of benefits
a covered person has recovered or is
entitled to recover for the same elements
of loss under the workers’ compensation
laws of any state or the Federal
Government.

D. We or someone on our behalf will
review, by audit or otherwise, claims
for benefits under this coverage to
determine if the charges are reasonable
fees for medically necessary and
appropriate services or reasonable
expenses for funeral services. A
provider of medical or funeral services
may charge more than the amount we
determine to be reasonable fees and
reasonable expenses, but such additional
charges are not covered.

5100FL(02) Rev. 10-12 Page 12 of 34

USAA Confidential

0901119ca4d9253£E
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 32 of 83

(PART B-1 Cont'd.)

C. We will reserve $5,000 of PIP benefits for
payment to physicians licensed under
chapter 458 or chapter 459 or dentists
licensed under chapter 466 who provide
emergency services and care, as defined in
s. 395.002, or who provide hospital
inpatient care. The amount held in reserve
will be used only to pay claims from such
physicians or dentists until 30 days after
the date we receive notice of the accident.
After the 30-day period, any amount of the
reserve for which we have not received
notice of such claims may be used to pay
other PIP benefits for loss or expense
incurred because of the accident.

APPLICATION OF DEDUCTIBLE

The amount of any deductible stated on the
Declarations, incurred by or on behalf of each
person to whom the deductible applies and
who sustains BI as a result of any one accident,
shall be deducted from 100% of the medical
benefits, work loss, and replacement
services expenses described in FS. s.
627.736(1) before the application of any
percentage limitation that may result because of
the lack of Medical Payments benefits
coverage. Such deductible shall not apply to:

1. The death benefit; or

2. Any person determined eligible pursuant
to the Florida Crime Compensation Act,
excluding s. 960.28 of the act.

EXCLUSIONS

A. We do not provide PIP Coverage for Bl
sustained by any covered person:

1. While occupying a motor vehicle you
own that is not your covered auto
under this Part;

2. While occupying, or when struck by,
any vehicle, other than your covered
auto, that is owned by or furnished or
available for the regular use of, any
family member. This exclusion (A.2.)

5100FL(02) Rev. 10-12

does not apply to you.

3. While operating your covered auto
without expressed or implied consent;

4. |f that covered person intentionally
caused the BI;

5. While committing a felony;

6. For work loss if an entry on the
Declarations indicates such coverage
does not apply; or

7. While occupying a motor vehicle
located for use as a residence or
premises.

B. We will not pay benefits under PIP
Coverage for services, supplies or care that
is not reimbursable under Medicare or
Florida workers’ compensation law.

C. We will not pay benefits under PIP
Coverage for any person:

1. Entitled to PIP benefits from:

a. The owner of a motor vehicle
other than you; or

b. That owner's insurer.

2. Who owns an uninsured motor vehicle
subject to the Florida Motor Vehicle
No-Fault Law, as amended.

OTHER INSURANCE

A. If there is other applicable PIP Coverage,
we will pay only our share of the loss and
of expenses incurred in processing the
claim. Our share is the proportion that our
limit of liability bears to the total of all
applicable limits.

B. If a covered person is injured while
occupying, or when struck by, a motor
vehicle rented or leased under a rental or
lease agreement, PIP Coverage under the
lessor's policy will be primary unless a
statement in bold type on the face of the
rental or lease agreement, specifies that PIP
Coverage afforded under the lessor's policy
shall be excess.

Page 13 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 33 of 83

 

PART B-2 - MEDICAL PAYMENTS COVERAGE

 

DEFINITIONS

A.

“Covered person” as used in this Part
means:

1. You or any family member while
occupying any auto.

2. Any other person while occupying
your covered auto.

3. You or any family member while not
occupying a motor vehicle if injured by:

a. A motor vehicle designed for use
mainly on public roads;

b. A miscellaneous vehicle; or
c. A trailer.

"Medical payment fee" is an amount, as
determined by us or someone on our
behalf, that we will pay for charges made
by a licensed hospital, licensed physician, or
other licensed medical provider for
medically necessary and appropriate
medical services. The amount that we will
pay will be one of the following:

1. The amount provided by an applicable
agreement with a Preferred Provider
Organization, Preferred Provider
Network, or other similar agreement; or

2. The amount required, approved, or
allowed by a fee schedule established
by a state, federal, or other
governmental entity in the relevant
geographic area; or

3. The amount negotiated with the
provider; or

4. The lesser of the following:
a. The actual amount billed; or

b. A reasonable fee for the service
provided.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

C.

"Medically necessary and appropriate
medical services" are those services or
supplies provided or prescribed by a
licensed hospital, licensed physician, or
other licensed medical provider that, as
determined by us or someone on our
behalf, are required to identify or treat Bl
caused by an auto accident and sustained by
a covered person and that are:

1. Consistent with the symptoms,
diagnosis, and treatment of the covered
person's injury and appropriately
documented in the covered person's
medical records;

2. Provided in accordance with recognized
standards of care for the covered
person's injury at the time the charge is
incurred;

3. Consistent with published practice
guidelines and technology, and
assessment standards of national
organizations or multi-disciplinary
medical groups;

4. Not primarily for the convenience of the
covered person, his or her physician,
hospital, or other health care provider;

5. The most appropriate supply or level of
service that can be safely provided to
the covered person; and

6. Not excessive in terms of scope,
duration, or intensity of care needed to
provide safe, adequate, and appropriate
diagnosis and treatment.

However, "medically necessary and
appropriate medical services” do not

include the following:

1. Nutritional supplements or over-the-
counter drugs;

Page 14 of 34

USAA Confidential
0901119ca4d9253£E

(PART B-2 Cont'd.)

2. Experimental services or supplies, which
means services or supplies that we
determine have not been accepted by
the majority of the relevant medical
specialty as safe and effective for
treatment of the condition for which its
use is proposed;

3. Inpatient services or supplies provided
to the covered person when these
could safely have been provided to the
covered person as an outpatient;

4. Spinal ultrasound, also known as
sonography, ultrasonography and
echography;

5. Surface EMG;

6. Somatosensory Evoked Potential for
use in the diagnosis of radiculopathy or
distal nerve entrapment when treating
persons sustaining BI covered by
Medical Payments Coverage; and

7. Dermatomal Evoked Potential.

INSURING AGREEMENT

A. We will pay only the medical payment fee

for medically necessary and appropriate
medical services and the reasonable
expense for funeral services. These fees
and expenses must:

1. Result from BI sustained by a covered
person in an auto accident; and

2. Be incurred for services rendered
within three years from the date of the
auto accident.

We or someone on our behalf will review,
by audit or otherwise, claims for benefits
under this coverage to determine if the
charges are medical payment fees for
medically necessary and appropriate
medical services or reasonable expenses
for funeral services. A provider of medical
or funeral services may charge more than
the amount we determine to be medical
payment fees and reasonable expenses,
but such additional charges are not covered.

5100FL(02) Rev. 10-12

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 34 of 83

For purposes of this Part, we shall not be
considered to have been furnished with
notice of the amount of a covered loss or
medical bills due unless the statements or
bills are properly completed in their
entirety, with all relevant information being
provided.

1. All statements and bills for medical
services rendered by any physician,
hospital, clinic, or other person or
institution shall be submitted to us on a
properly completed:

a. Centers for Medicare and Medicaid
Services (CMS) 1500 form; or

b. UB 92 form.

2. For purposes of this Part, "properly
completed" means that the billing shall,
to the extent applicable, use the
following in effect for the year in which
services are rendered:

a. The Physicians’ Current Procedural
Terminology (CPT);

b. Healthcare Correct Procedural
Coding System (HCPCS); and

c. ICD-9.

3. In addition to the references shown in
B.2.a. through B.2.c. above, we, or
someone on our behalf, may seek
guidance from one or more of the
following to determine whether a form
is "properly completed":

a. The Office of the Inspector General
(OIG);

b. Physicians Compliance Guidelines;
and

c. Other authoritative treatises

designated by rule by the Agency
for Health Care Administration.

Page 15 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 35 of 83

(PART B-2 Cont'd.)

C.

4. All providers, other than hospitals, shall
include on the applicable claim form the
professional license number of the
provider in the line or space provided
for "Signature of Physician or Supplier,
Including Degrees or Credentials.”

5. No statement of medical services may
include charges for medical services
performed by a person or entity unless
that person or entity possesses the
valid licenses required to perform such
services.

If the service provider sues the covered
person because we refuse to pay expenses
that we determine are unreasonable or
unnecessary, we will settle or defend the
suit, as we consider appropriate. We will
pay defense costs and any resulting
settlement or judgment against the covered
person for reasonable and necessary
expenses, subject to the limit of liability for
this coverage. The covered person must
cooperate with us in the defense of any
claim or lawsuit. We will also pay a covered
person up to $250 a day for loss of wages
because of attendance at hearings or trials
at our request.

We will not be liable for pending or
subsequent benefits if a covered person
or assignee of benefits under Medical
Payments Coverage refuses to submit to an
examination as required in Part E - General
Provisions, Duties After an Accident or
Loss.

LIMIT OF LIABILITY

A. The limit of liability shown on the

Declarations for Medical Payments
Coverage is the maximum limit of liability
for each covered person injured in any

one accident. This is the most we will pay
regardless of the number of covered
persons, claims made, vehicles or premiums
shown on the Declarations, or vehicles
involved in an auto accident.

No one will be entitled to receive duplicate
payments for the same elements of loss
under this coverage and Part A or Part C of
this policy.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

EXCLUSIONS

We do not provide benefits under this Part for
any covered person for BI:

1.

USAA Confidential

Sustained while occupying any vehicle
that is not your covered auto unless
that vehicle is:

a. A four- or six-wheel land motor
vehicle designed for use on public
roads;

b. A moving van for personal use;
c. A miscellaneous vehicle; or

d. A vehicle used in the business of
farming or ranching.

Sustained while occupying your
covered auto when it is being used to
carry persons for a fee. This exclusion
(2.) does not apply to:

a. A share-the-expense car pool; or

b. Your covered auto used for
volunteer work when reimbursement
is limited to mileage expenses.

Sustained while occupying any vehicle
located for use as a residence.

Occurring during the course of
employment if workers’ compensation
benefits are required or available.

Sustained while occupying, or when
struck by, any vehicle, other than your
covered auto, that is owned by you.

Sustained while occupying, or when
struck by, any vehicle, other than your
covered auto, that is owned by any
family member. This exclusion (6.)
does not apply to you.

Sustained while occupying a vehicle

without expressed or implied
permission.

Page 16 of 34
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 36 of 83

(PART B-2 Cont'd.)

8. Sustained while occupying a vehicle applicable limits. However, any insurance we
when it is being used in the business or provide with respect to a vehicle you do not
occupation of a covered person. This own shall be excess over any other collectible
exclusion (8.) does not apply to BI auto insurance providing payments for medical
sustained while occupying a private or funeral expenses.
passenger auto, pickup or van, or a
trailer used with these vehicles. SPECIAL PROVISIONS

9. Caused by or as a consequence of war, A. If your covered auto and every other

insurrection, revolution, nuclear reaction,
or radioactive contamination.

10. Sustained while occupying your
covered auto while it is rented or
leased to others, or shared as part of a
personal vehicle sharing program.

11. Sustained while a participant in, or in
practice for, any driving contest or
challenge.

12. Sustained as a result of a covered
person's exposure to fungi, wet or dry
rot, or bacteria.

OTHER INSURANCE

If there is other applicable auto medical
payments insurance, we will pay only our share
of the loss. Our share is the proportion that
our limit of liability bears to the total of all

motor vehicle you own are within the
policy territory referred to in Part E -
General Provisions, then coverage under
Part B-2 - Medical Payments Coverage will
apply to you and any family member
anywhere in the world.

Payment under Part B-2 - Medical
Payments Coverage shall be applied to that
portion of any claim for PIP medical
expenses that is otherwise covered but not
payable under PIP Coverage due to the
limitation of 80% of medical expenses,
regardless of whether the full amount of
PIP benefits have been exhausted.
However, Medical Payments Coverage shall
not be payable for the amount of any
deductible which has been selected under
PIP Coverage.

 

PART C - UNINSURED MOTORISTS COVERAGE

(referred to as UM Coverage)

 

UM Coverage includes underinsured motorists
coverage.

DEFINITIONS

A. "Covered person” as used in this Part
means:

1. You or any family member.

2. Any other person occupying your
covered auto.

3. Any person for damages that person is
entitled to recover because of BI to
which this coverage applies sustained by
a person described in 1. or 2. above.

5100FL(02) Rev. 10-12

However, “covered person” does not
include the United States of America or
any of its agencies.

"Uninsured Motor Vehicle."

1. "Uninsured motor vehicle" means a
land motor vehicle or trailer of any

type:

a. To which no liability bond or policy
applies at the time of the accident.

b. To which a liability bond or policy
applies at the time of the accident
but its limit for bodily injury liability
is not enough to pay the full amount
the covered person is legally
entitled to recover as damages.

Page 17 of 34

0901119¢ca4d9253£
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 37 of 83

(PART C Cont'd.)

c. That is a hit-and-run motor vehicle.
This means a motor vehicle whose
owner or operator cannot be
identified and that hits or that causes
an accident resulting in BI without
hitting:

(1) You or any family member;

(2) A vehicle you or any family
member is occupying; or

(3) Your covered auto.

d. To which a liability bond or policy
applies at the time of the accident but
the bonding or insuring company denies
coverage or is or becomes insolvent
within 4 years after the accident.

2. “Uninsured motor vehicle" does not
include any vehicle or equipment:

a. Owned by or furnished or available
for the regular use of you or any
family member. This exclusion (2.a,)
does not apply:

(1) If the vehicle or equipment is
your covered auto to which
Part A of this policy applies; and

(2) Liability coverage is excluded for
any person other than you or
any family member for
damages sustained in the
accident by you or any family
member.

b. Operated on rails or crawler treads,
except for a snowmobile.

c. Designed mainly for use off public
roads while not on public roads.

d. While located for use as a residence
or premises.

INSURING AGREEMENT

A. We will pay compensatory damages which a
covered person is legally entitled to
recover from the owner or operator of an
uninsured motor vehicle because of Bl

5100FL(02) Rev. 10-12

sustained by a covered person and caused
by an auto accident. However, we will not
pay damages for pain, suffering, mental
anguish, or inconvenience unless the Bl
consists in whole or in part of:

1. Significant and permanent loss of an
important bodily function;

2. Permanent injury within a reasonable
degree of medical probability, other
than scarring or disfigurement;

3. Significant and permanent scarring or
disfigurement; or

4. Death.

The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance, or use of the uninsured
motor vehicle. Any judgment for damages
arising out of a suit brought without our
written consent is not binding on us.

LIMIT OF LIABILITY (STACKED)

A. Accidents involving BI to you or any family

member.

1. For BI sustained by any one person in
any one accident, our maximum limit of
liability for all resulting damages,
including, but not limited to, all direct,
derivative, or consequential damages
recoverable by any persons, is the limit
of liability shown on the Declarations
for "each person" for UM Coverage,
multiplied by the number of premiums
shown in the Declarations for UM
Coverage. Subject to this limit for "each
person,” our maximum limit of liability
for all damages for BI resulting from
any one accident is the limit of liability
shown on the Declarations for "each
accident" for UM Coverage multiplied by
the number of premiums shown on the
Declarations for UM Coverage.

Page 18 of 34

0901119¢ca4d9253£
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 38 of 83

(PART C Cont'd.)

2. Notwithstanding the maximum limits of
liability for "each person" and "each

accident” set forth in A.1. above, for BI

sustained in any one accident by a

covered person other than you or any
family member, our maximum limit of

liability for all resulting damages,
including, but not limited to, all direct,
derivative, or consequential damages

recoverable by any persons is the lesser

of:

a. The "each person" limit of liability
for UM Coverage shown on the

Declarations applicable to the vehicle

that person was occupying at the
time of the accident; or

b. That covered person's pro-rata

share of the "each accident" limit of
liability for UM Coverage shown on

the Declarations applicable to that
vehicle.

You or any family member who
sustains BI in the accident will also be

entitled to a pro-rata share of the "each

accident" limit of liability applicable to
that vehicle. A person's pro-rata share
is the proportion that that person's
damages bears to the total damages
sustained by all covered persons.

3. These limits are the most we will pay,
regardless of the number of:

a. Covered persons;
b. Claims made; or
c. Vehicles involved in the accident.

B. Accidents not involving BI to you or any
family member.

1. For BI sustained by any one person in

any one accident, our maximum limit of

liability for all resulting damages,
including, but not limited to, all direct,
derivative, or consequential damages

recoverable by any persons, is the limit

of liability shown on the Declarations
for "each person" for UM Coverage.

5100FL(02) Rev. 10-12

Subject to this limit for "each person",
our maximum limit for all damages for
BI resulting from any one accident is the
limit of liability shown on the
Declarations for "each accident" for UM
Coverage.

2. These limits are the most we will pay,
regardless of the number of:

a. Covered persons;
b. Claims made;

c. Vehicles or premiums shown on the
Declarations;

d. Premiums paid; or
e. Vehicles involved in the accident.

Any amount otherwise payable for damages
under UM Coverage shall be reduced by all
sums paid or payable because of the BI:

1. Under any workers’ compensation law,
disability benefits law, or similar law; or

2. Under any PIP Coverage, automobile
medical expense coverage, or motor
vehicle liability insurance.

Any amount otherwise payable for damages
under UM Coverage shall be reduced by all
sums paid because of the BI by or on
behalf of persons or organizations who
may be legally responsible. This includes all
sums paid under Part A.

EXCLUSIONS

A.

We do not provide UM Coverage for BI
sustained by any covered person:

1. If that person or legal representative
settles the BI claim without our written
consent. However, this exclusion (A.1,)
does not apply:

a. If such settlement does not

prejudice our right to recover
payment, or

Page 19 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 39 of 83

(PART C Cont'd.)

b. If that person or legal representative
provides us with advance notice of
any proposed settlement as required
by Part E - General Provisions,
Duties After an Accident or Loss.

2. While occupying your covered auto
when it is being used to carry persons
for a fee. This exclusion (A.2.) does not

apply to:
a. A share-the-expense car pool; or

b. Your covered auto used for
volunteer work when reimbursement
is limited to mileage expenses.

3. Using a vehicle without expressed or
implied permission.

4. While your covered auto is rented or
leased to others, or shared as part of a
personal vehicle sharing program.

5. While occupying any vehicle when it is
being operated in, or in practice for,
any driving contest or challenge.

B. UM Coverage shall not apply directly or
indirectly to benefit any insurer or
self -insurer under any workers’
compensation law or similar disability
benefits law.

C. We do not provide UM Coverage for
punitive or exemplary damages.

OTHER INSURANCE

If there is other applicable UM Coverage
available under one or more policies or
provisions of coverage:

1. Any insurance we provide with respect
to a vehicle you do not own or to a
person other than you or any family
member will be excess over any
collectible insurance.

2. If the coverage under this policy is
provided:

5100FL(02) Rev. 10-12

0901119¢ca4d9253£

a. Ona primary basis, we will pay only
our share of the loss that must be
paid under insurance providing
coverage on a primary basis. Our
share is the proportion that our limit
of liability bears to the total of all
applicable limits of liability for
coverage provided on a primary
basis.

b. On an excess basis, we will pay only
our share of the loss that must be
paid under insurance providing
coverage on an excess basis. Our
share is the proportion that our limit
of liability bears to the total of all
applicable limits of liability of
coverage provided on an excess
basis.

NON-DUPLICATION

No covered person will be entitled to receive
duplicate payments under this coverage for the
same elements of loss which were:

1.

Paid because of the BI by or on behalf
of persons or organizations who may
be legally responsible.

Paid or payable under any workers’
compensation law or similar disability
benefits law.

Paid under another provision or
coverage in this policy.

Paid under any PIP Coverage or under

any automobile medical expense
coverage.

Page 20 of 34
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 40 of 83

 

PART D - PHYSICAL DAMAGE COVERAGE

 

DEFINITIONS

A.

“Actual cash value" means the amount
that it would cost, at the time of loss, to
buy a comparable vehicle. As applied to
your covered auto, a comparable vehicle
is one of the same make, model, model
year, body type, and options with
substantially similar mileage and physical
condition.

"Collision" means the impact with an
object and includes upset of a vehicle. Loss
caused by the following is covered under
Comprehensive Coverage and is not
considered collision: fire; missiles or falling
objects; hail, water or flood; malicious
mischief or vandalism; theft or larceny; riot
or civil commotion; explosion or
earthquake; contact with bird or animal;
windstorm; or breakage of window glass. If
breakage of window glass is caused by a
collision, you may elect to have it
considered a loss caused by collision.

"Custom equipment" means equipment,
furnishings and parts permanently installed
in or upon your covered auto, other than:

1. Original manufacturer equipment,
furnishings, or parts;

2. Any replacement of original
manufacturer equipment, furnishings or
parts with other equipment, furnishings
or parts of like kind and quality;

3. Equipment, furnishings, or parts
designed to assist disabled persons;

4. Anti-theft devices and devices intended
to monitor or record driving activity;
and

5. Tires of a substantially similar size as
those installed by the manufacturer.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

D.

F.

"Loss" means direct and accidental damage
to the operational safety, function, or
appearance of, or theft of, your covered
auto or personal property contained in
your covered auto. Loss includes a total
loss, but does not include any damage other
than the cost to repair or replace. Loss
does not include any loss of use, or
diminution in value that would remain after
repair or replacement of the damaged or
stolen property.

“Nonowned vehicle."

1. "Nonowned vehicle" means any private
passenger auto, pickup, van,
miscellaneous vehicle, or trailer not
owned by, or furnished or available for
the regular use of, you or any family
member. This applies only when the
vehicle is in the custody of or being
operated by you or any family
member.

2. A nonowned vehicle does not include
any of the following vehicles used in
any business or occupation other than
farming or ranching:

a. A pickup;
b. A van; or
c. A miscellaneous vehicle.

"Repair."

1. "Repair" means restoring the damaged
property to its pre-loss operational
safety, function, and appearance. This
may include the replacement of
component parts.

2. Repair does not require:

a. A return to the pre-loss market
value of the property;

Page 21 of 34

USAA Confidential
0901119ca4d9253£E

(PART D Cont'd.)

b. Restoration, alteration, or
replacement of undamaged
property, unless such is needed for
the operational safety of the vehicle;
or

c. Rekeying of locks following theft or
misplacement of keys.

"Your covered auto," as used in this Part,
includes:

1. Custom equipment, up to a maximum
of $5,000, in or on your covered auto.

2. A nonowned vehicle. If there is a loss
to a nonowned vehicle, we will
provide the broadest coverage shown
on the Declarations.

INSURING AGREEMENT

A. Comprehensive Coverage (excluding

collision).

1. Physical damage. We will pay for loss
caused by other than collision to your
covered auto, including its equipment,
and personal property contained in your
covered auto, minus any applicable
deductible shown on the Declarations.
However, we will pay for the cost of
repairing or replacing the damaged
windshield on your covered auto
without a deductible.

2. Transportation expenses. We will also
pay:

a. Up to $30 a day, to a maximum of
$900, for transportation expenses
incurred by you or any family
member. This applies only in the
event of a total theft of your
covered auto. We will pay only
transportation expenses incurred
during the period beginning 48
hours after the theft and ending
when your covered auto is
returned to use or, if not recovered
or not repairable, up to seven days
after we have made a settlement
offer.

5100FL(02) Rev. 10-12

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 41 of 83

b. If Rental Reimbursement Coverage is
afforded, limits for transportation
expenses are the limits of liability
shown on the Declarations for
Rental Reimbursement for that
vehicle.

Collision Coverage. We will pay for loss
caused by collision to your covered auto,
including its equipment, and personal
property contained in your covered auto,
minus any applicable deductible shown on
the Declarations.

Rental Reimbursement Coverage (for loss
other than total theft).

1. We will reimburse you for expenses
you or any family member incurs to
rent a substitute for your covered
auto. This coverage applies only if:

a. Your covered auto is withdrawn
from use for more than 24 hours
due to a loss, other than a total
theft, to that auto; and

b. The loss is covered under
Comprehensive Coverage or caused
by collision, and the cause of loss
is not otherwise excluded under Part
D of this policy.

2. We will reimburse you only for that
period of time reasonably required to
repair or replace your covered auto. If
we determine your covered auto is a
total loss, the rental period will end no
later than seven days after we have
made a settlement offer.

USAA Roadside Assistance. We will pay the
reasonable costs you or any family
member incurs for one of the following
each time your covered auto is disabled:

1. Mechanical labor up to one hour at the
place of breakdown.

2. Locksmith services to gain entry to
your covered auto. This does not
include the rekeying of locks following
theft or misplacement of keys.

Page 22 of 34

USAA Confidential
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 42 of 83

(PART D Cont'd.)

3. Towing, to the nearest place where
necessary repairs can be made during
regular business hours, if the vehicle
will not run or is stranded on or
immediately next to a public road.

4. Delivery of gas or oil to, or a change of
tire on a disabled vehicle. However, we
do not pay for the cost of these items.

LIMIT OF LIABILITY

A. Total loss to your covered auto. Our limit
of liability under Comprehensive Coverage
and Collision Coverage is the actual cash
value of the vehicle, inclusive of any
custom equipment.

1. The maximum amount we will include
for loss to custom equipment in or
on your covered auto is $5,000.

2. We will declare your covered auto to
be a total loss if, in our judgment, the
cost to repair it would be greater than
its actual cash value minus its salvage
value after the loss.

B. Other than a total loss to your covered
auto:

1. Our limit of liability under
Comprehensive Coverage and Collision
Coverage is the amount necessary to
repair the loss based on our estimate
or an estimate that we approve, if
submitted by you or a third party. Upon
request, we will identify at least one
facility that is willing and able to
complete the repair for the amount of
the estimate.

2. Our estimate may specify used, rebuilt,
remanufactured, or non- Original
Equipment Manufacturer (non-OEM)
parts which are at least equivalent in
kind and quality to the damaged parts
prior to the loss in terms of fit,
appearance, and performance.

3. You may request that damaged parts be
replaced with new Original Equipment
Manufacturer (OEM) parts. You will be
responsible, however, for any cost

5100FL(02) Rev. 10-12

difference between the parts included in
our estimate and the new OEM parts
used in the repair.

4. We will not take a deduction for
depreciation. We will take a deduction if
prior damage has not been repaired.
Prior damage does not include wear and
tear.

C. Personal property contained in your
covered auto. The limits of liability
described below are separate from the
limits available for a loss to your covered
auto:

1. Our limit of liability under
Comprehensive Coverage and Collision
Coverage is the lesser of:

a. The amount necessary to replace the
damaged or stolen property; or

b. $250.

2. We will not take a deduction for
depreciation.

D. Under Rental Reimbursement Coverage, our
maximum limits of liability are the limits of
liability shown on the Declarations for
Rental Reimbursement Coverage for that
vehicle.

E. Under USAA Roadside Assistance, our limit
of liability is the reasonable price for the
covered service.

PAYMENT OF LOSS

We may pay for loss in money, or repair or
replace the damaged or stolen property. We
may, at Our expense, return any stolen
property to you or to the address shown on
the Declarations. If we return stolen property
we will pay for any damage resulting from the
theft. We may keep all or part of the damaged
or stolen property and pay you an agreed or
appraised value for it. We cannot be required
to assume the ownership of damaged property.
We may settle a claim either with you or with
the owner of the property.

Page 23 of 34

USAA Confidential
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 43 of 83

(PART D Cont'd.)
LOSS PAYABLE CLAUSE

Loss or damage under this policy will be paid,
as interest may appear, to the named insured
and the loss payee shown on the Declarations.
This insurance, with respect to the interest of
the loss payee, will not become invalid because
of your fraudulent acts or omissions unless the
loss results from your conversion, secretion,
or embezzlement of your covered auto. We
may cancel the policy as permitted by policy
terms and the cancellation will terminate this
agreement as to the loss payee's interest. We
will give the same advance notice of
cancellation to the loss payee as we give to the
named insured shown on the Declarations. We
may send notices to the loss payee either by
mail or by electronic means. However, if the
loss payee requests in writing that we not send
notices, including a notice of cancellation, we
will abide by that request. When we pay the
loss payee we will, to the extent of payment,
be subrogated to the loss payee's rights of
recovery.

WAIVER OF COLLISION DEDUCTIBLE

We will not apply the deductible to loss
caused by collision with another vehicle if all
of these conditions are met:

1. The loss to your covered auto is
greater than the deductible amount; and

2. The owner and driver of the other
vehicle are identified; and

3. The owner or driver of the other
vehicle has a liability policy covering the
loss; and

4. The driver of your covered auto is not
legally responsible, in any way, for
causing or contributing to the loss.

EXCLUSIONS
We will not pay for:

1. Loss to your covered auto which

occurs while it is being used to carry

persons for a fee. This exclusion (1))
does not apply to:

5100FL(02) Rev. 10-12

USAA Confidential

a. A share-the-expense car pool; or

b. Your covered auto used for
volunteer work when reimbursement
is limited to mileage expenses.

Damage due and confined to:
a. Road damage to tires;

b. Wear and tear;

c. Freezing; or

d. Mechanical or electrical breakdown
or failure, including such damage
resulting from negligent servicing or
repair of your covered auto or its
equipment. We will pay for ensuing
damage only to the extent the
damage occurs outside of the major
component (such as transmission/
transaxle, electrical system, engine
including cooling and lubrication
thereof, air conditioning, computer,
suspension, braking, drive assembly,
and steering) in which the initial
mechanical or electrical breakdown
or failure occurs.

This exclusion (2.) does not apply if the
damage results from the total theft of
your covered auto, and it does not
apply to USAA Roadside Assistance.

Loss due to or as a consequence of
war, insurrection, revolution, nuclear
reaction, or radioactive Contamination.

Loss to a camper body or trailer
owned by you or any family member
which is not shown on the Declarations.
This exclusion (4.) does not apply to one
you or any family member acquires
during the policy period and asks us to
insure within 30 days after you or any
family member becomes the owner.

Loss to any nonowned vehicle when
used by you or any family member
without a reasonable belief that you or
that family member is entitled to do
SO.

Page 24 of 34
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 44 of 83

(PART D Cont'd.)

6. Loss to equipment designed or used to
evade or avoid the enforcement of
motor vehicle laws.

7. Loss to any nonowned vehicle arising
out of its use by you or any family
member while employed or otherwise
engaged in auto business operations.

8. Loss to your covered auto while it is
rented or leased to others, or shared as
part of a personal vehicle sharing
program.

9. Loss to any vehicle while it is being
operated in, or in practice for, any
driving contest or challenge.

10. Loss resulting from:
a. The acquisition of a stolen vehicle;

b. Any legal or governmental action to
return a vehicle to its legal owner;
or

c. Any confiscation or seizure of a
vehicle by governmental authorities.

This exclusion (10.) does not apply to
innocent purchasers of stolen vehicles
for value under circumstances that
would not cause a reasonable person to
be suspicious of the sales transaction
or the validity of the title.

11. Loss resulting from use in any illicit or
prohibited trade or transportation.

12. Any loss arising out of any act
committed:

a. By or at the direction of you or any
family member; and

b. With the intent to cause a loss.

13. Loss caused by fungi, wet or dry rot,
or bacteria. This means the presence,
growth, proliferation, spread, or any
activity of fungi, wet or dry rot, or
bacteria. This exclusion (13.) does not
apply to damage directly resulting from
a loss covered under Comprehensive
Coverage or Collision Coverage.

5100FL(02) Rev. 10-12

MANDATORY PRE-INSURANCE INSPECTION

A. We have the right to inspect any private
passenger motor vehicle which you insure
or intend to insure for Physical Damage
Coverage under this policy. This right
applies only in accordance with Florida
Statute 627.744.

B. When we require an inspection, you must
cooperate and make the vehicle available
for the inspection.

NO BENEFIT TO BAILEE

This insurance shall not directly or indirectly
benefit any carrier or other bailee for hire.

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the
loss, we will pay only our share of the loss.
Our share is the proportion that our limit of
liability bears to the total of all applicable limits.
However, any insurance we provide with
respect to a nonowned vehicle will be excess
over any other collectible source of recovery
including, but not limited to:

1. Any coverage provided by the owner of
the nonowned vehicle.

2. Any other applicable physical damage
insurance.

3. Any other source of recovery
applicable to the loss.

This provision does not apply to USAA
Roadside Assistance.

APPRAISAL

If we and you do not agree on the amount of
loss, either may demand an appraisal. In this
event, each party will select a competent
appraiser. The two appraisers will select an
umpire. The appraisers will state separately the
actual cash value and the amount of loss. If
they fail to agree, they will submit their
differences to the umpire. A decision agreed to
by any two will be binding. Each party will pay
its chosen appraiser and share the expenses of
the umpire equally. Neither we nor you waive
any rights under this policy by agreeing to an

appraisal. Page 25 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 45 of 83

 

PART E - GENERAL PROVISIONS

 

BANKRUPTCY

Bankruptcy or insolvency of the covered
person, as defined in this policy, shall not
relieve us of any obligations under this policy.

CHANGES

A. The premium is based on information we
have received from you and other sources.
You agree to cooperate with us in
determining if this information is correct
and complete. You agree that if this
information changes, or is incorrect or
incomplete, we may adjust your premiums
accordingly during the policy period.

B. If, during the policy period, the risk
exposure changes for any of the following
reasons, we will make the necessary
premium adjustments effective the date of
change in exposure. Change in exposure
means the occurrence of an event listed in
B.1. through B.7. or in E. below, or a similar
event that may increase or decrease the
policy premium. You agree to give us
notice of any exposure change as soon as
is reasonably possible. Changes that may
result in a premium adjustment include, but
are not limited to, the following:

1. Change in location where any vehicle is
garaged.

2. Change in description, equipment,
purchase date, registration, cost, usage,
miles driven annually, or operators of
any vehicle.

3. Replacement or addition of any vehicle.
A replacement or additional vehicle is a
newly acquired vehicle.

4. Deletion of a vehicle. The named insured
may request that a vehicle shown on the
Declarations be deleted from this policy.
The effective date of this change
cannot be earlier than the date of the
named insured's request unless we
agree to an earlier date.

5100FL(02) Rev. 10-12

5. Change in date of birth, marital status,
driver's license information, or driving
record of any operator.

6. Addition or deletion of an operator.

7. Change, addition, or deletion of any
coverage or limits.

We will make any calculations or
adjustments of your premium using the
applicable rules, rates, and forms as of the
effective date of the change.

If we make a change which broadens
coverage under this edition of our policy
without additional premium charge, that
change will automatically apply to your
insurance as of the date we implement that
change in your location. This paragraph
does not apply to changes implemented
with a revision that includes both
broadenings and restrictions in coverage.
Otherwise, this policy includes all of the
agreements between you and us. Its terms
may not be changed or waived except by
endorsement issued by us.

Deployment.

1. If, because of your active-duty
deployment in one of the military
services of the United States, you have
reduced the coverage on your covered
auto and placed the vehicle in storage,
then, upon your return from the
deployment, we will reinstate the
coverage that was on the vehicle prior
to the deployment- caused reduction
beginning on the date the vehicle is
removed from storage.

Page 26 of 34

0901119¢ca4d9253£
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 46 of 83

(PART E Cont'd.)

2. Any reinstatement of coverage under
E.1. will apply for up to 6O days after
the date you returned from deployment.
If you wish to continue the reinstated
coverage beyond the 60-day period,
you must request it during the 60-day
period. If you request reinstated
coverage after this 60-day period, any
coverage we agree to provide will be
effective at the date and time of your
request unless we agree to an earlier
date.

3. You must pay an additional premium, as
set out in Part E., Changes, B.7., for the
reinstated coverage. However, if you
return from deployment on furlough or
emergency leave for a period of 30
days or less, we will waive any increase
in the premium for the period of time
you are on furlough or emergency
leave, provided that no claim for
coverage under this policy is made for a
loss that occurs during that time period.
If a loss occurs we will, as of the date
of the loss, reinstate the coverage that
was on the vehicle prior to the
deployment - caused reduction, and you
must pay an additional premium for that
coverage.

CONFORMITY TO LAW

If any of the terms of this policy conflict with
state or local law, state or local law will apply.

DUTIES AFTER AN ACCIDENT OR LOSS

We will not be required to provide coverage
under this policy unless there has been full
compliance with the following duties:

A. We must be notified promptly of how,
when, and where an accident or loss
happened. Notice should also include the
names and addresses of any injured
persons and of any witnesses.

B. A person or entity seeking any coverage or
payment of any benefits except payment
under Part A - Liability must:

1. Cooperate with us in the investigation,

settlement, or defense of any claim or
suit.

5100FL(02) Rev. 10-12

C.

2. Promptly send us copies of any notices
or legal papers received in connection
with a suit, accident, or loss.

3. Submit, as often as we reasonably
require:

a. To physical exams by physicians we
select. We will pay for these exams.

b. To examination under oath. The
examination must be signed.

4. Authorize us to obtain medical reports
and other pertinent records.

5. Submit a proof of loss when required
by us.

6. Promptly notify the police if a
hit-and-run driver is involved.

A person or entity seeking coverage under
Part B-1 - PIP Coverage or Part B-2 -
Medical Payments Coverage.

1. As soon as practicable, give to us
written proof of claim, under oath if
required, which may include full
particulars of the nature and extent of
the injuries and treatment received and
contemplated, and such other
information as may assist us in
determining the amount due and payable.

2. Submit as often as we reasonably
require, to examination under oath. The
examination must be signed.

3. Submit to mental examinations by
physicians we select at our expense
when and as often as we may
reasonably require. Mental exams or
physical exams as required by us in
B.3.a. above will be scheduled in a
location reasonably accessible to such
person, and a copy of the medical
report shall be forwarded to such
person if requested. Reasonably
accessible means any location:

a. Within the municipality where such

person is receiving treatment or in
which that person resides; or

Page 27 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 47 of 83

(PART E Cont'd.)

b. Within 10 miles by road of such
person's residence, provided such
location is within the county in which
that person resides.

If there is no qualified physician to
conduct the examination in a location
reasonably accessible to such person,
then the examination shall be conducted
in an area of the closest proximity to
that person's residence.

D. A person seeking coverage under Part C -
UM Coverage must also comply with the
following:

1.

If the covered person and the owner
or operator of the uninsured motor
vehicle reach a settlement agreement
that would exhaust the owner's or
operator's limits of liability, the covered
person must submit the agreement to
us in writing for our approval prior to
final execution of the settlement
agreement. This applies only if:

a. The settlement would not fully
satisfy the covered person's claim
for BI; and

b. A claim for UM Coverage has been
or will be made against us.

The covered person may file suit
against us and the owner or operator of
the uninsured motor vehicle if, within
30 days after our receipt of the
settlement agreement, we do not:

a. Approve the settlement;
b. Waive our rights of recovery
against the owner or operator of

the uninsured motor vehicle;

c. Authorize the signing of a full
release; and

d. Agree to arbitrate the claim for UM
Coverage.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

The suit shall decide if the covered
person is legally entitled to collect
damages and, if so, the amount.

E. A person seeking coverage under Part D -
Physical Damage Coverage must also:

1.

Take reasonable steps after loss to
protect your covered auto and its
equipment from further loss. We will
pay reasonable expenses incurred to do
this.

Promptly notify the police if your
covered auto is stolen.

Permit us to inspect and appraise the
damaged property before its repair or
disposal.

LEGAL ACTION AGAINST US

A. No legal action may be brought against us
until there has been full compliance with all
the terms of this policy.

1.

In addition, under Part A, no legal action
may be brought against us until we
agree in writing that the covered
person, as defined in Part A, has an
obligation to pay, or the amount of that
obligation has been finally determined by
judgment after trial.

In addition, under Part B-1 - PIP
Coverage and Part B-2 - Medical
Payments Coverage, if we fail to deny
or pay a claim within 30 days of
receiving adequate proof of that claim,
the covered person shall not file suit
for those benefits until providing us
with a written demand for payment and
giving us 30 days in which to respond
to that demand. Any written demand for
payment must include an itemized
statement specifying each exact amount,
the date of treatment, service, or
accommodation, and the type of
benefits claimed to be due.

B. No person or organization has any right
under this policy to bring us into any action
to determine the liability of a covered
person, as defined in this policy.

USAA Confidential

Page 28 of 34
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 48 of 83

(PART E Cont'd.)

C. Unless we agree otherwise, any legal action
against us must be brought in a court of
competent jurisdiction in the county and
state where the covered person lived at
the time of the accident.

MEDIATION

We or the covered person may request
mediation of any claim for BI in an amount of
$10,000 or less or a claim for PD in any
amount arising out of the ownership, operation,
use, Or maintenance of a motor vehicle prior to
the institution of litigation.

Such request shall be filed with the Florida
Department of Financial Services on a form
approved by the department. The request must
state why mediation is being requested and the
issue in dispute.

The Florida Department of Financial Services
will appoint a mediator. Each party may reject
One mediator whether before or after the
other party has made a rejection. The mediator
will notify the parties of the date, time, and
place of the mediation conference, which will
be held within 45 days of the request for
mediation. The mediation will be conducted
informally and may be held by telephone if
feasible. Participants must have authority to
make a binding decision, and must mediate in
good faith. Information and disclosures
provided during mediation are not admissible in
any subsequent action or proceeding relating to
the claim or cause of action giving rise to the
claim. Costs of the mediator shall be shared
equally by each party unless the mediator
determines a party has not mediated in good
faith.

If a person files suit which relates to facts
already mediated, such facts shall not be
mediated again. Only one mediation may be
requested for each claim, unless all parties
agree to further mediation.

The filing of a request for mediation tolls the
applicable time requirements for filing suit for
a period of 60 days following the conclusion
of the mediation process or the time
prescribed in the Limitation of Actions,
whichever is later.

5100FL(02) Rev. 10-12

MISREPRESENTATION

We do not provide any coverage under this
policy for any person who has knowingly
concealed or misrepresented any material fact
or circumstance relating to this insurance:

1. At the time application was made; or
2. At any time during the policy period; or

3. In connection with the presentation or
settlement of a claim.

NON-DUPLICATION OF PAYMENT

When a claim, or part of a claim, is payable
under more than one provision of this policy,
we will pay for each element of loss only once
under this policy.

OUR RIGHT TO RECOVER PAYMENT

A. If we make a payment under this policy and
the person to or for whom payment was
made has a right to recover damages from
another, we will be subrogated to that right.
The person to or for whom payment was
made shall do whatever is necessary to
enable us to exercise our rights, and shall
do nothing after loss to prejudice them.
However, our rights in this paragraph do

not apply:

1. Under Part C - UM Coverage, with
respect to payments made because of
the BI resulting from an accident with
an uninsured motor vehicle, as
defined in Definition 1.b. of that Part, if
we:

a. Have been given prompt written
notice of a tentative settlement
between a covered person, as
defined in Part C, and the insurer of
an uninsured motor vehicle; and

b. Fail to advance payment to such
person in an amount equal to the
tentative settlement within 30 days
after receipt of notification.

Page 29 of 34

USAA Confidential
0901119ca4d9253£E

(PART E Cont'd.)

If we advance payment to the covered
person in an amount equal to the
tentative settlement within 30 days after
receipt of notification, that payment will
be separate from any amount the
covered person is entitled to recover
under the provisions of Part C - UM
Coverage. However, we shall have a
right to recover such advance payment.

2. Under Part D, against any person using
your covered auto with a reasonable
belief that that person is entitled to do
so.

If we make a payment under this policy and
the person to or for whom payment was
made recovers damages from another, the
person to or for whom payment was made
shall hold in trust for us the proceeds of
the recovery and reimburse us to the
extent of Our payment.

If the covered person, as defined in this
policy, recovers from the party at fault and
we share in the recovery, we will pay our
share of the legal expenses. Our share is
that percent of the legal expenses that the
amount we recover bears to the total
recovery. This does not apply to any
amounts recovered or recoverable by us
from any other insurer under any
inter-insurer arbitration agreement.

If we make payment for a claim under Part
A, and the covered person, as defined in
Part A:

1. Knowingly concealed or misrepresented
any material fact or circumstance
relating to this insurance; or

2. Failed or refused to comply with the
duties specified in this policy and
prejudiced our defense of the liability
claim by such failure or refusal;

then, the covered person shall reimburse
us to the extent of our payment and cost
of defense.

5100FL(02) Rev. 10-12

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 49 of 83

E. If we make payment for a claim under Part
D and you or any family member has
knowingly concealed or misrepresented any
material fact or circumstance relating to this
insurance, then you shall reimburse us to
the extent of our payment.

OWNERSHIP

For purposes of this policy, a vehicle is
deemed to be owned by a person if leased
under a written agreement to that person for a
continuous period of at least six months.

POLICY PERIOD AND TERRITORY

A. This policy applies only to accidents and
losses which occur during the policy period
as shown on the Declarations and within the
policy territory. The policy territory is the
United States of America (USA), its
territories and possessions, Puerto Rico,
and Canada, including transportation of your
covered auto between any ports of these
locations.

However, PIP benefits under Part B-1 - PIP
Coverage apply only to accidents occurring
within the State of Florida with respect to
any covered person, as defined in Part
B-1 - PIP Coverage, other than you or any
family member.

B. The policy territory also includes Mexico,
subject to the following conditions:

1. All coverages afforded by the policy,
except PIP Coverage, are extended to
include coverage during trips into
Mexico. This applies only to loss or
accident that occurs within 75 miles of
the USA border.

2. Any liability coverage afforded by the
policy is extended to include the
remainder of Mexico, but only if you
have valid and collectible liability
coverages from a licensed Mexican
insurance company at the time of loss.
This paragraph (B.2.) applies only if the
original liability suit for BI or PD is
brought in the USA.

Page 30 of 34

USAA Confidential
0901119ca4d9253£E

Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 50 of 83

(PART E Cont'd.)

3. Coverage under this policy does not
extend:

a. To any covered person, as defined
in this policy, who does not live in
the USA.

b. To any covered person, as defined
in this policy, occupying a vehicle
which is not principally garaged and
used in the USA.

c. To any vehicle which is not
principally garaged and used in the
USA.

4. The words "state or province" as used
in the Out of State Coverage provision
in Part A of the policy do not include a
“state or province” of Mexico.

5. Losses payable under Part D of the
policy will be paid in the USA. If the
vehicle must be repaired in Mexico, our
limit of liability will be determined at the
nearest point in the USA where repairs
can be made.

6. Any insurance we provide will be
excess over any other similar valid and
collectible insurance.

REDUCING THE RISK OF LOSS AND OTHER
BENEFITS

We may occasionally provide you with
products or services that assist you in
preventing or reducing the risk of loss, and
may provide an incentive for your use of these
items. We may also occasionally provide you
with items, offers or services we think may
benefit you or your family members. Such
items, offers and services may be provided in
any form we choose.

SPOUSE ACCESS

A. The named insured and we agree that the
named insured and resident spouse are
“customers” for purposes of state and
federal privacy laws. The resident spouse
will have access to the same information
available to the named insured and may
initiate the same transactions as the named
insured.

5100FL(02) Rev. 10-12

B. The named insured may notify us that
he/she no longer agrees that the resident
spouse shall be treated as a "Customer" for
purposes of state and federal privacy laws,
and we will not permit the resident spouse
to access policy information.

TERMINATION

A. Cancellation. This policy may be cancelled
during the policy period as follows:

1. You may not cancel a new or renewal
policy providing PIP Coverage or
Property Damage Liability Coverage
during the first 60 days this policy is in
effect unless:

a. Your covered auto has been totally
destroyed so that it is no longer
operable on the roads of Florida; or

b. Ownership of your covered auto is
transferred; or

c. Another policy is purchased to
replace the policy being cancelled;
or

d. You are a member of the United
States Armed Forces and are called
to or on active duty outside the
United States in an emergency
situation.

2. You may cancel this policy for any
reason after this policy is in effect for
60 days, but the effective date of
cancellation cannot be earlier than the
date of the request unless we agree to
an earlier date.

3. We may cancel this policy by mailing a
notice to the named insured shown on
the Declarations at the most recent
address you provided to us by giving:

a. At least ten days notice if
cancellation is for nonpayment of

premium; or

b. At least 45 days notice in all other
cases.

Page 31 of 34

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 51 of 83

(PART E Cont'd.)

4.

If this is a new policy providing PIP
Coverage and Property Damage Liability
Coverage, we will not cancel for
nonpayment of premium during the first
60 days following the date of issuance.
However, we may cancel if a check
used to pay us is dishonored for any
reason.

After this policy is in effect for 60
days, or if this is a renewal policy, we
will cancel only:

a. For nonpayment of premium; or

b. For material misrepresentation or
fraud; or

c. If your driver's license, or that of
any driver who lives with you or
customarily uses your covered
auto, has been suspended or
revoked. This must have occurred:

(1) During the policy period or
during the 180 days immediately
preceding its effective date; or

(2) If the policy is a renewal, during
its policy period.

If this policy is issued to meet the
requirements of Florida Statute
627.7275(2)(a) to reinstate a driver's
license because of failure to maintain
the required security, the following
special provisions apply and supersede
any contrary provisions in the policy:

a. You may not cancel this policy for
any reason.

b. Effective when our underwriting is
completed or 30 days from the
effective date of the policy,
whichever comes first:

(1) We may not cancel this policy
for any reason.

(2) No refund of premium will be
allowed.

5100FL(02) Rev. 10-12

0901119ca4d9253£E

(3) This policy may not be changed
for any reason that materially
increases the risk, including but
not limited to, changing to a high
risk vehicle, adding vehicles,
adding new drivers or moving to
a different rating territory.

(4) If there is a material change in
the policy, you must obtain a
new six-month non-cancellable
policy. IF you obtain the policy
from us, we will give you a
credit on the new policy for any
unearned premium paid on the
previously issued policy.

7. We may cancel for any other reason not

prohibited by law.

Nonrenewal. If we decide not to renew this
policy, we will mail notice by registered or
certified mail or United States Post Office
certificate of mailing to the named insured
shown on the Declarations at the most
recent address you provided to us. Notice
will be mailed at least 45 days before the
end of the policy period.

Automatic Termination.

1.

If we offer to renew and you or your
representative do not accept, this policy
will automatically terminate at the end of
the current policy period. Failure to pay
the required renewal premium when due
will mean that you have not accepted
our offer.

If you obtain other insurance on your
covered auto, any similar insurance
provided by this policy will terminate as
to that auto on the effective date of the
other insurance. This does not apply to
liability coverage purchased for travel in
Mexico.

Other Termination Provisions.

1.

USAA Confidential

Mailing of any notice by registered or
certified mail or United States Post
Office proof of mailing of any notice
will be sufficient proof of notice.

Page 32 of 34
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 52 of 83

(PART E Cont'd.)

2. If this policy is cancelled, the named
insured shown on the Declarations may
be entitled to a premium refund. The
premium refund, if any, will be
computed according to our manuals.
However, making or offering to make
the refund is not a condition of
cancellation.

3. The effective date of cancellation stated
in the notice will become the end of the
policy period.

TRANSFER OF YOUR INTEREST IN THIS
POLICY

Your rights and duties under this policy may
not be assigned without our written consent.
However, if the named insured shown on the
Declarations dies, we will provide coverage
until the end of the policy period for:

1. The surviving spouse if resident in the
same household at the time of death.
Coverage applies to the spouse as if the
named insured shown on the
Declarations; and

2. The legal representative of the
deceased person as if the named
insured shown on the Declarations. This
applies only with respect to the
representative's legal responsibility to
maintain or use your covered auto.

TWO OR MORE AUTO POLICIES

If this policy and any other auto insurance
policy we issued to you apply to the same
accident, the maximum limit of our liability

under all the policies will not exceed the
highest applicable limit of liability under any one

policy.

This provision does not apply to UM Coverage.

Copyright, USAA, 2011. All rights reserved.
Includes copyrighted material of Insurance Services Office, used with permission.

5100FL(02) Rev. 10-12

Page 33 of 34

0901119¢ca4d9253£
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 53 of 83

THIS PAGE INTENTIONALLY LEFT BLANK

5100FL(02) Rev. 10-12 Page 34 of 34

0901119¢ca4d9253£
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 54 of 83

EXHIBIT B

 
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 55 of 83

WN USAA Casualty Insurance Company TOTAL LOSS
USAA’ SETTLEMENT

JENSEN GRANT

KANNER AND PINTALUGA

925 SOUTH FEDERAL HIGHWAY
BOCA RATON FL 33432

Review Your Total Loss Settlement

May 21, 2019
Dear Jensen Grant,

This letter confirms our conversation on March 12, 2019 notifying you that your client’s vehicle referenced below is a total
loss.

USAA policyholder: Diaki R Almon

Claim number: 014972527-022

Date of loss: February 23, 2019

Vehicle: 2018 NISSAN TTN CRW SL/PLAT
VIN: IN6AAIE68JN520002

Your client: DAVID SUTTON

The settlement figure of $24,287.54 is represented as follows:

Vehicle's actual cash value $23,809.00
State sales tax $1,478.54
Less deductible $1,000.00)

Please send any correspondence or questions to us using one of the following options and include the claim number
above on each page mailed or faxed:

LJ usaa.com or our mobile app: Upload documents or post a secure message to your claim file
through the Claim Communication Center.

pum ~=—s« Address: Salvage Recovery
P.O. Box 659474
San Antonio, TX 78265

014972527 - 022 - 9999 - 01 54542-0219

Page 1 of 2
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 56 of 83

= Fax: 1-800-531-8669
\ Phone: 1-800-531-8722 Ext 25885

Sincerely,

fhe DP Leip?

Jeffrey Munshour
Auto Security and Recovery - Total Loss
USAA Casualty Insurance Company

Enclosed: AUTO POLICY PACKET

014972527 - 022 - 9999 - 01 54542-0219

Page 2 of 2
AIL MCH-
Y1392
FEBRUARY 9, 2019

aie 1:19-cv-23738-FAM Document i-1 Entered on FLSD Docket 09/09/2019 Page SP OE SS |

&
> Md

AUTOMOBILE POLICY PACKET

DIAKI R ALMON
2375 SUPERIOR ST
OPA LOCKA FL 33054-4026

CIC 01497 25 27 7103 7
POLICY PERIOD: EFFECTIVE MAR 30 2019 TO SEP 30 2019

IMPORTANT MESSAGES

Refer to your Declarations Page and endorsements to verify that coverages, limits, deductibles and other
policy details are correct and meet your insurance needs. Required information forms are also enclosed
for your review.

Check your vehicle for a safety recall today! Visit www.usaa.com/autorecall
to learn more.

To comply with Florida's Personal Injury Protection and Property Damage
law, you must report any changes to your Florida vehicle registration to us
immediately.

With this renewal, your premium has increased due to a rate change in your
state or because of your policy's individual risk characteristics. See your
Declarations for the new premium. Contact us if you have any questions.

Thank you for renewing your policy and allowing us to continue servicing
your insurance needs. If you have any concerns or need to modify or cancel
the renewal policy, please contact us immediately.

TEXTING & DRIVING ... It Can Wait! Join USAA in the movement against
distracted driving by going to http://itcanwaitusaacom to watch powerful
videos and take the pledge to not text and drive!

Coverage exclusions apply when your vehicle is used in ride sharing. If you
need coverage for ride sharing activities, we're pleased to offer Ride

Share Gap Protection. Please contact us for more information or to obtain a
quote.

This is not a bill. Any premium charge or change for this policy will be reflected on your
next regular monthly statement. Your current billing statement should still be paid by
the due date indicated.

To receive this document and others electronically, or manage your Auto Policy online,
go to usaa.com.

For U.S. calls: Policy Service (800) 531-8111. Claims (800) 531-8222.
ACS1 49708-0406

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 5BhEs83 2

THIS PAGE INTENTIONALLY LEFT BLANK

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 99/09/2019 Page Bot 83 5 ,

AUTOMOBILE POLICY PACKET CONTINUED

USAA considers many factors when determining your premium. Maintaining
safe driving habits is one of the most important steps you can take in
keeping your premium as low as possible. A history of claim or driving
activity and your USAA payment history may affect your policy premium.

We have provided your ID cards in this packet. You can use the cards
to show proof of insurance, if necessary.

ACS2

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 60 of BEE 4

FLORIDA AUTOMOBILE INSURANCE IDENTIFICATION CARD
USAA CASUALTY INSURANCE COMPANY

POLICY IDENTIFICATION NO. CO. CODE EFF. DATE
01497 25 270 §=©7103 7 -02865 03/30/19

PERSONAL INJURY PROTECTION BENEFITS BODILY INJURY

AND PROPERTY DAMAGE LIABILITY LIABILITY

Name

DIAKI R ALMON

DAVID SUTTON

YEAR _MAKEIMODEL VEHICLE IDENTIFICATION NUMBER

2012 HONDA 1HGCS1B84CA020722

NOT VALID MORE THAN ONE YEAR FROM EFFECTIVE DATE
Misrepresentation of Insurance is a first degree misdemeanor. Policy
coverages extend to a rental car. See outline of coverage.

 

9800 Fredericksburg Road
San Antonio, Texas 78288

CONTACT US: 210-531-USAA(8722)

OR 800-531-USAA

I
I
I
I
I
I
I
I
I
I
I
I
I
I
| VEHICLE DESCRIPTION
I
I
I
I
I
I
I
I
I
I
I
I
I
I Additional copies available at usaa.com

Automobile Insurance Identification Card

We've issued an identification card as evidence of liability insurance for your vehicle(s). This card is
valid only as long as liability insurance remains in force.

You may be required to produce your identification card at vehicle registration or inspection, when
applying for a driver's license, following an accident or upon a law enforcement officer's request

Keep a copy of the ID card in your vehicle at all times.

For your convenience, additional copies are available on usaa.ccom.

922 FL2 Rev. 06-13 51798-0613__02

FLORIDA AUTOMOBILE INSURANCE IDENTIFICATION CARD
USAA CASUALTY INSURANCE COMPANY
POLICY IDENTIFICATIONNO, CO.CODE EFF. DATE

01497 25 27C «3897103 7 -02865 03/30/19
PERSONAL INJURY PROTECTION BENEFITS BODILY INJURY

AND PROPERTY DAMAGE LIABILITY LIABILITY
Name
DIAKI R ALMON
DAVID SUTTON
VEHICLE DESCRIPTION
YEAR MAKEMMODEL VEHICLE IDENTIFICATION NUMBER
2014 HONDA 1HGCR3F89EA027993

NOT VALID MORE THAN ONE YEAR FROM EFFECTIVE DATE
Misrepresentation of Insurance is a first degree misdemeanor. Policy
coverages extend to a rental car. See outline of coverage.

 

9800 Fredericksburg Road
San Antonio, Texas 78288

CONTACT US: 210-531-USAA(8722)
OR 800-531-USAA

Additional copies available at usaa.com
0901119cazeG04b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 61 of BEE 5

Automobile Insurance Identification Card

We've issued an identification card as evidence of liability insurance for your vehicle(s). This card is
valid only as long as liability insurance remains in force.

You may be required to produce your identification card at vehicle registration or inspection, when
applying for a driver's license, following an accident or upon a law enforcement officer's request

Keep a copy of the ID card in your vehicle at all times.

For your convenience, additional copies are available on usaa.ccom.

922 FL1 Rev. 06-13 51798-0613__02

FLORIDA AUTOMOBILE INSURANCE IDENTIFICATION CARD
USAA CASUALTY INSURANCE COMPANY
POLICY IDENTIFICATIONNO, CO.CODE EFF. DATE

01497 25 27C «3897103 7 -02865 03/30/19
PERSONAL INJURY PROTECTION BENEFITS rx] BODILY INJURY

AND PROPERTY DAMAGE LIABILITY LIABILITY
Name
DIAKI R ALMON
DAVID SUTTON
VEHICLE DESCRIPTION
YEAR MAKEMMODEL VEHICLE IDENTIFICATION NUMBER
2018 NISSAN 1N6AA1E68JN520002

NOT VALID MORE THAN ONE YEAR FROM EFFECTIVE DATE
Misrepresentation of Insurance is a first degree misdemeanor. Policy
coverages extend to a rental car. See outline of coverage.

 

9800 Fredericksburg Road
San Antonio, Texas 78288

CONTACT US: 210-531-USAA(8722)
OR 800-531-USAA

Additional copies available at usaa.com
0901119cazeG04b0
PAGE 6

pe fRCAS° 1UBAAVCATERUTANNSU RAND IC MP RNTed SPPESBSSCGY SFIS 2G 75 =Ep aye'6 MG BM"!

 

 

 

 

 

 

 

Sw RENEWAL OF
S § (A Stock Insurance Company) State{10 12 13 , , Veh POLUCY NUMBER
USAA® 9800 Fredericksburg Road - San Antonio, Texas 78288 FL b24p24|524] (| ter} 01497 25 27C 7103 7
FLORIDA AUTO POLICY POLICY PERIOD: (12:01 A.M. standard time)
RENEWAL DECLARATIONS EFFECTIVE MAR 30 2019 TO SEP 30 2019
(ATTACH TO PREVIOUS POLICY) OPERATORS
Named Insured and Address O01 DIAKI R ALMON

07 DAVID SUTTON

DIAKI R ALMON
2375 SUPERIOR ST
OPA LOCKA FL 33054-4026

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description of Vehicle(s) VEH USE*] WORKSCHOOL
les

VEH|YEAR TRADE NAME MODEL BODY TYPE ANNUAL IDENTIFICATION NUMBER SYM We RE

10] 12] HONDA ACCORD 2 DOOR 6000 1HGCS1B84CA020722 Pp

12] 14] HONDA ACCORD 4D 12000 1HGCR3F89ERA027993 Pp

13] 18] NISSAN TITAN 4D 14000 IN6AA1E68IJN520002 Pp

The Vehicle(s) described herein is principally garaged at the above address unless otherwise stated. WC=Wor/School, B=Business_ F=Farm,P=Pleasure

 

VEH 10 OPA LOCKA FL 33054-4026 VEH 13 OPA LOCKA FL 33054-4026
VEH 12 OPA LOCKA FL 33054-4026

 

This policy provides ONLY those coverages where a premium Its shown below. [he limits shown
may be reduced by policy provisions and may not be combined regardless of the number of
vehicles for which a premium is listed unless specifically authorized elsewhere in this policy.

 

 

COVERAGES LIMITS OF LIABILITY a 6 -MONTH vet 6 -MONTH us 6 -MONTH VEH
("ACV" MEANS ACTUAL CASH VALUE) D=DED | PREMIUM |D=DED] PREMIUM | D=DED | PREMIUM |D=DED | PREMIUM
AMOUNT $ AMOUNT $ AMOUNT $ AMOUNT $
PART A - LIABILITY
BODILY INJURY EA PER $ 50,0090
EA ACC S 100,000 282.30 360.38 364.17
PROPERTY DAMAGE EA ACC $ 50,009 114.38 124.98 161.21
PART B - PERSONAL INJURY PROTECTION
MAXIMUM BENEFITS $10,000

DEDUCTIBLE APPLIES TO
NAMED INSD/RESIDENT RELATIVE |D1000} 130.49D1000) 155.181D1000) 115.81
PART C - UNINSURED MOTORISTS

STACKED

BODILY INJURY EA PER §$ 50,000
EA ACC S 100,000 283.39 317.27 317.27
PART D - PHYSICAL DAMAGE COVERAGE

COMPREHENSIVE LOSS ACV LESS D1LOOO}) 128.21)D1000 152.80
COLLISION LOSS ACV LESS D1IO00) 232.53/D1000) 337.40
RENTAL REIMBURSEMENT

ECONOMY CLASS 18.96

MULTIPASSENGER/TRUCK CLASS 27.88

 

 

 

 

 

 

 

 

TOTAL PREMIUM - SEE FOLLOWING PAGE(S)

VEH 10 ADDNL INTEREST - CO-OWNER DAVID SUTTON,
OPA LOCKA, FL ENDT AOQ73 APPLIES

ENDORSEMENTS: ADDED 03-30-19 - NONE

REMAIN IN EFFECT(REFER TO PREVIOUS POLICY)- A073(05) ACCFOR(01) A402FL(01)
A132(02) RSGPFL(01) 5100FL (02)

INFORMATION FORMS:  999FL (03)

 

J2

 

 

 

 

 

1
= [Lo] xxx4o0poopo] | | | |

 

 

 

 

 

‘n2{ RsF39poopo] [[[]] ih3] Rsm4ipoopol {{ {TL kl | L tT HIT
In WITNESS WHEREOF, we have caused this policy to be signed by our President and Secretary at San Antonio, Texas,
COUNTERSIGNED BY on thisdate FEBRUARY 9, 2019
&. Lae dete ——_ Deneen Donnley Secretay S$. Wayne Peacock, President

5000 C 05-12

53383-05-12 MARIA ELENA MCADEXANDER(gsaa confidential ]
0901119caze604b0 onfidentia
7
myrcase WEARVCASIBALTANN SOCAN | Ch inpkNi¥red on FLSD Docket 09/09/2019 Page 63 of 83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RS
S SS (A Stock Insurance Company) State} 10 12 13 , , Veh POLICY NUMBER
USAA® 9800 Fredericksburg Road - San Antonio, Texas 78288 [FL 624624[524] | ter] 01497 25 27C 7103 7
FLORIDA AUTO POLICY POLICY PERIOD: 12:01 A.M. standard time)
RENEWAL DECLARATIONS EFFECTIVE MAR 30 2019 TO SEP 30 2019
(ATTACH TO PREVIOUS POLICY)
Named Insured and Address
DIAKI R ALMON
2375 SUPERIOR ST
OPA LOCKA FL 33054-4026
Description of Vehicle(s) EH USE 4 wor
VEH|YEAR. TRADE NAME MODEL BODY TYPE aN ee IDENTIFICATION NUMBER SYM ‘RE Re
10] 12) HONDA ACCORD 2 DOOR 6000 | 1HGCS1B84CA020722 P
12} 14] HONDA ACCORD 4D 12000 | 1HGCR3F89EA027993 P
13} 18] NISSAN TITAN 4D 14000 | 1N6AA1E68IJN520002 P
Tne Vehicle(s) described herein Is principally garaged at the above address unless otherwise stated. [* wiC=Work/School, B=Business; F=Fam;P=Pleasure _|
VEH 10 OPA LOCKA FL 33054-4026 VEH 13 OPA LOCKA FL 33054-4026
VEH 12 OPA LOCKA FL 33054-4026
This policy provides ONLY those coverages where a premium ts shown below. The limits shown
may be reduced by policy provisions and may not be combined regardless of the number of
vehicles for which a premium is listed unless specifically authorized elsewhere in this policy.
COVERAGES LIMITS OF LIABILITY [6° ¢-wmontu|to.. 6-mMontH +3. 6-montH | Y="
("ACV" MEANS ACTUAL CASH VALUE) D=DED | PREMIUM |D=DED, PREMIUM | D=DED] PREMIUM |D=DED | PREMIUM
AMOUNT $ A MOUNT $ AMOUNT| $ A MOUNT $
PART D - PHYSICAL DAMAGE COVERAGE
TOWING AND LABOR 8.00 8.00
VEHICLE TOTAL PREMIUM 810.56 1345.51 1484.54
6 MONTH PREMIUM $ 3640.61
PREMIUM DUE AT INCEPTION. THIS IG NOT [A BILL,| STATEMENT TIO FOLLOW.
EARNED ACCIDENT FORGIVENESS APPLIUES WITH FIVE] YEARS CLEAN DRIVING WITH USAA.
THE FOLLOWING COVERAGE(S) DEFINED JIN THIS POLICY ARE) NOT PROVIDHD FOR:
VEH 10 - MEDICAL PAYMENTS, COMPRHHENSI|VE, COLLISION, RENTAL RHIMBURSHMENT,
TOWING AND LABOR
VEH 12 - MEDICAL PAYMENTS
VEH 13 - MEDICAL PAYMENTS
FEO Xxx OpOOPOT TT TT RE] RSF S9pOOpo | TT] RES] RS" 1pOPIT TTT A |_| 1 III
In WITNESS WHEREOF, we have caused this policy to be signed by our President and Secretary at San Antonio, Texas,

2019

Deneen Donnley Secretay S$. Wayne Peacock, President

COUNTERSIGNED BY on this date FEBRUARY 9,

rhea EECRTERENDER

5000 C05-12
53383-05-12

0901119ca3z3e604b0
Cage 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 69/09/2019° ‘Page’64 of 831°?

S y SUPPLEMENTAL INFORMATION

USAA® EFFECTIVE MAR 30 2019 TO SEP 30 2019

PAGE

The following approximate premium discounts or credits have already been applied to reduce your policy

premium costs.

NOTE: Age or senior citizen status, if allowed by your state/location, was taken into consideration when

your rates were set and your premiums have already been adjusted.

VEHICLE 10
ANNUAL MILEAGE DISCOUNT
ANTI-LOCK BRAKE DISCOUNT
MULTI-CAR DISCOUNT
PASSIVE RESTRAINT DISCOUNT
PREMIER DRIVER LEVEL DISCOUNT

VEHICLE 12
ANTI-LOCK BRAKE DISCOUNT
ANTI-THEFT DISCOUNT
DAYTIME RUNNING LIGHTS DISCOUNT
MULTI-CAR DISCOUNT
PASSIVE RESTRAINT DISCOUNT
PREMIER DRIVER LEVEL DISCOUNT

VEHICLE 13
ANTI-LOCK BRAKE DISCOUNT
ANTI-THEFT DISCOUNT
DAYTIME RUNNING LIGHTS DISCOUNT
MULTI-CAR DISCOUNT
NEW VEHICLE DISCOUNT
PASSIVE RESTRAINT DISCOUNT
PREMIER DRIVER LEVEL DISCOUNT

SUPDECCW Rev. 7-95 FEBRUARY 9,

USAA Confidential

0901119ca3z3e604b0

2019

61
15

21
147

25.
.70
~72
223.

25.
246.

13

28

93

277

-98
.25
137.
-99
27

O1

47

08
95
00

.73
16.
-96
246.
.64
19.
52

44

O05

00

8
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 page’65 of 83
CIC 01497 25 27 103

Florida Uninsured Motorists Coverage
Rejection/Selection Form and Annual Option Notice

YOU ARE ELECTING NOT TO PURCHASE CERTAIN VALUABLE COVERAGE WHICH
PROTECTS YOU AND YOUR FAMILY OR YOU ARE PURCHASING UNINSURED MOTORIST
LIMITS LESS THAN YOUR BODILY INJURY LIABILITY LIMITS WHEN YOU SIGN THIS FORM.
PLEASE READ CAREFULLY.

Below, you will find a brief explanation of Uninsured Motorists (UM) Coverage. Please remember that
this explanation is only an overview, and it does not replace or supplement any of the provisions of
your policy. Please see your policy for details because the policy controls all issues of coverage.

The decisions you make regarding the amount of coverage will affect your insurance premium. If you
have questions, please call Policy Service at 1-800-531—-USAA (8722). You may complete this
form online on usaa.com.

WHAT IS UM COVERAGE?

e Protects you, your family and any other legally entitled person due to injuries arising from a
motor vehicle accident caused by an uninsured or hit-and-run motorist who is at—fault.

e Pays if you, your family and any other person occupying your covered auto is injured by an
at—fault motorist whose Bodily Injury (BI) Liability limits are less than the amount of damages
you are legally entitled to recover from the at—-fault motorist. The at-fault motorist's policy
pays its BI Liability limits first, then your UM Coverage pays the lesser of:

* any remaining loss, or
* your UM Coverage limits.

HOW IS UM COVERAGE ISSUED?

* A new policy must be issued with UM Coverage limits equal to your BI Liability limits unless you
reject UM Coverage or select lower UM Coverage limits by completing, signing, and returning
the Rejection/Selection Form by mail or on usaa.com.

« UM Coverage limits cannot exceed the BI Liability limits on the policy.

RENEWAL/EXISTING POLICIES:

¢ If you have previously purchased or rejected UM Coverage, your current policy declaration
page reflects that choice.

* Your rejection of UM Coverage or selection of lower UM Coverage limits will remain in effect
on this policy and on future renewals which are issued at the same bodily injury limits until you
request otherwise in writing.

* If you change your BI Liability limits, your UM Coverage limits will equal your revised BI Liability
limits unless you complete a new rejection/selection form.

STACKED UM COVERAGE:

* "Stacked” UM Coverage means the maximum limit of liability for any one accident is the UM
Coverage limit on the Declarations Page multiplied by the number of vehicles insured for UM
Coverage on your policy. For example, if you purchase UM limits of $100,000 per person and
$300,000 per accident on two vehicles, you would have total UM Coverage of $200,000 per
person and $600,000 per accident (§100,000/300,000 x 2).

* The amount of UM coverage available would automatically change during the policy term if you
increase or decrease the number of vehicles insured for UM under the policy.

YOUR POLICY WILL BE ISSUED WITH THE STACKED FORM OF UM UNLESS YOU SELECT
NON-STACKED UM ON THIS FORM. NON-STACKED UM IS EXPLAINED BELOW. YOUR
PREMIUMS ARE HIGHER BASED UPON "STACKED" LIMITS.

60874-0715

999FL(03) Rev. 02-15 Page 1 of 4

PS .014972527.999FL.07103

 

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page’s6 bt 83
CIC 01497 25 27 103

NON-STACKED UM COVERAGE:

You have the option to purchase a non-stacked (limited) form of UM Coverage. Under this type of
coverage, if injury occurs in a vehicle owned or leased by you or any family member who resides
with you, you will only be entitled to the amount of UM Coverage purchased for that vehicle. If an
injury occurs while occupying someone else's vehicle, or you are struck as a pedestrian, you are
entitled to select the highest limit of UM Coverage available on any one vehicle for which you are a
named insured, insured family member, or insured resident of the named insured’s household. This
policy will not apply if you select the coverage available under any other policy issued to you or to
any other family member who resides with you.

999FL(03) Rev. 02-15
PS .014972527.999FL.07103

Page 2 of 4

 

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page’s7 df 83
CIC 01497 25 27 103

If you do not wish to make any changes to your current policy, no action is required. TO
MAKE CHANGES TO YOUR POLICY, PLEASE COMPLETE THIS FORM, SIGN, AND RETURN IT TO US. The
premiums below reflect the total premium for this coverage for all vehicles insured on this Policy.

 

 

 

UNINSURED MOTORISTS (UM) COVERAGE
Semi-—annual premium per policy
Limits

Stacked Per person / per accident Non-Stacked

Premium Premium
$ 460.05 $ 10,000 gs 20,000 $ 201.83
$ 594.61 $ 15,000 $ 30,000 $ 266.92
$ 679.24 $ 20,000 $§ 40,000 $ 323.34
$ 744.33 $ 25,000 $ 50,000 $ 373.76
$ 917.93 $ 50,000 $ 100,000 $ 585.93
$ 1059.00 $ 100,000 $ 200,000 $ 761.69
$ 1080.70 $ 100,000 $ 300,000 $ 787.73
$ 1317.24 $ 300,000 $ 500,000 $ 987.39
$ 1399.70 $§ 500,000 $ 500,000 $ 1106.74
$ 1408.38 $ 500,000 $1,000,000 $ 1115.42
$ 1445.27 $ 1,000,000 $1,000,000 $ 1154.48

 

 

 

Rejection/Selection

To make a change to your current policy, you must check one of the following boxes:

[J | reject both STACKED and NON-STACKED UM Coverage entirely.

[] | want the NON-STACKED form of UM Coverage at limits equal to my BI Liability limits.

[_] | want the STACKED form of UM Coverage at limits of $____m____ per person,
$______ per accident, which are lower than my BI Liability limits.
[-] | want the NON-STACKED form of UM Coverage at limits of § per person,
9g
$ per accident, which are lower than my BI Liability limits.

L] | want the STACKED form of UM Coverage at limits equal to my BI Liability limits. Please disregard the
bold statement on page 1 if this selection is made.

DO NOT SIGN UNTIL YOU READ THIS FORM COMPLETELY

 

USAA Number Signature of Named Insured

 

 

Home phone Alternative phone Date
Please complete this form and fax it to 1-800-531-8877 or mail it to USAA, 9800 Fredericksburg
Road, San Antonio, Texas 78288; or complete this form on usaa.com.

If this form is sent by facsimile machine (fax), the sender adopts the document USAA receives as a
duplicate original and adopts the signature the receiving fax machine produces as the sender's original
signature.

999FL(03) Rev. 02-15
PS .014972527.999FL.07103

Page 3 of 4

 

0901119caze604b0
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2048 Page ss ot 83
CIC 01497 25 27 103

THIS PAGE INTENTIONALLY LEFT BLANK

999FL(03) Rev. 02-15
PS .014972527.999FL.07103

0901119caze604b0

Page 4 of 4

 
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 69 of 83

EXHIBIT C

 
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 70 of 83

COS

 

CLAIM INFORMATION

 

MARKET VALUATION REPORT

Prepared for USAA CASUALTY INSURANCE COMPANY

REPORT SUMMARY

 

 

Owner Almon, Diaki
2375 Superior St,null,null
Opa Locka, FL 33054
Loss Vehicle 2018 Nissan Titan SV Crew Cab
Loss Incident Date 02/23/2019
Claim Reported 03/07/2019
GO
INSURANCE INFORMATION
Report Reference Number 92121617

Claim Reference
Adjuster
Appraiser
Odometer

Last Updated

© VALUATION SUMMARY

014972527000000022001
Figueroa, Shanti

Gavazzi, Luis

8,368

03/12/2019 01:06 PM

 

Base Vehicle Value
Condition Adjustment

Adjusted Vehicle Value
Vehicular Tax (6.21%)

Tax reflects applicable state, county and municipal

taxes.

Total

$ 22,819.00
+ $ 990.00

$ 23,809.00
+ $ 1,478.54

$ 25,287.54

The total may not represent the total of the settlement as other factors (e.g. license and

fees) may need to be taken into account.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

0901119ca2fe84tc

USAA Confidential

BRANDED TITLE

The CCC ONE® Market Valuation
Report reflects CCC Information
Services Inc.'s opinion as to the value
of the loss vehicle, based on information
provided to CCC by USAA CASUALTY
INSURANCE COMPANY.

Loss vehicle has 38% fewer than
average mileage of 13,600.

This is derived per our valuation
methodology described on the next

page.

This is determined by adjusting the
Base Vehicle Value to account for the
actual condition of the loss vehicle and
certain other reported attributes, if any,
such as refurbishments and after factory
equipment.

Inside the Report

 

Valuation Methodology..............::::cccee 2
Vehicle Information... eee 3
Vehicle Condition... eee 6
Comparable Vehicles.................::ceee 7
Valuation Notes... eee 9
Supplemental Information.................... 10
Page 1 of 14
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 71 of 83

COL E MARKET VALUATION REPORT _ | Owner Almen dia

Claim: 014972527000000022001

 

VALUATION METHODOLOGY

How was the valuation determined?

CLAIM INSPECTION

USAA CASUALTY INSURANCE COMPANY has provided CCC with the zip code where the loss
vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is
used to assist in determining the value of the loss vehicle. The market value of this vehicle without
a branded title is provided in the associated total loss valuation # 92121618 and is for the sum of $
30,904.00.

 

CCC maintains a database of vehicles that currently are or recently
marked as Branded Titles in the U.S. This database includes
vehicles advertised for sale by dealerships or private parties. All of
these sources are updated regularly.

 

When a valuation is created the database is searched and
comparable branded title vehicles in the area are selected.

The zip code where the loss vehicle is garaged determines the
starting point for the search. Comparable branded title vehicles
are similar to the loss vehicle based on relevant factors. CCC
may also survey dealers to determine the market value impact of
the branded title.

 

Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.

Finally, the Base Vehicle Value is the average of the adjusted values of the comparable
vehicles.

 

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 2 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 72 of 83

COL E MARKET VALUATION REPORT _ | Owner Almen dia

 

Claim: 014972527000000022001

 

VEHICLE INFORMATION

VEHICLE DETAILS

 

Vehicles sold in the United States

Location OPA LOCKA. FL 33054 are required to have a manufacturer
VIN ANGAA1E68JN520002 assigned Vehicle Identification
Number(VIN). This number provides
Year 2018 certain specifications of the vehicle.
Make Nissan
; Please review the information in the
Model Titan Vehicle Information Section to confirm
Trim SV the reported mileage and to verify that
Body Style Crew Cab the information accurately reflects the
; options, additional equipment or other
Body Type Shortbed Pickup aspects of the loss vehicle that may
Engine - impact the value.
Cylinders 8
Displacement 5.6L
Fuel Type Gasoline
Carburation Gasoline Direct Injection
Transmission Automatic Transmission
Curb Weight 5508 Ibs

VEHICLE HISTORY SUMMARY
Experian AutoCheck Title Check

 

National Highway Traffic 1 Recall
Safety Administration

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 3 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 73 of 83

Ce

 

 

VEHICLE INFORMATION

VEHICLE EQUIPMENT

= MARKET VALUATION REPORT

 

Odometer 8,368
Transmission Automatic Transmission
Power Power Steering

Power Brakes
Power Windows
Power Locks
Decor/Convenience Air Conditioning
Tilt Wheel
Cruise Control
Rear Defogger
Intermittent Wipers
Keyless Entry
Telescopic Wheel
Seating Cloth Seats
Radio AM Radio
FM Radio
Stereo
Search/Seek
CD Player
Steering Wheel Touch Controls

Auxiliary Audio Connection

Wheels 20" Or Larger Wheels 2
Safety/Brakes Air Bag (Driver Only)
Passenger Air Bag

Anti-lock Brakes (4)
4-wheel Disc Brakes

Front Side Impact Air Bags
Head/Curtain Air Bags

Backup Camera W/ Parking
Sensors

Hands Free

Alarm

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

0901119ca2£e84Ec

Owner: Almon, Diaki
Claim: 014972527000000022001

To the left is the equipment of the
loss vehicle that USAA CASUALTY
INSURANCE COMPANY provided to
CCC.

Standard This equipment is
included in the base configuration of
the vehicle at time of purchase.

 

=) Additional Equipment that is not
Standard but was noted to be on the
loss vehicle.

Page 4 of 14
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 74 of 83

CL: = MARKET VALUATION REPORT | Cer erent

Claim: 014972527000000022001

 

 

VEHICLE INFORMATION

VEHICLE EQUIPMENT

Traction Control
Stability Control
Exterior/Paint/Glass Dual Mirrors
Privacy Glass
Fog Lamps Ee)
Clearcoat Paint
Other - Trucks Rear Step Bumper
Rear Sliding Window

Running Boards/Side Steps (2)

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 5 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 75 of 83

CO E. MA RK ET VAL UAT | O N R E P O RT | Clam. 01497382700000002200"

 

 

VEHICLE CONDITION

COMPONENT CONDITION

 

USAA CASUALTY INSURANCE

Condition Inspection Notes Value Impact COMPANY uses condition inspection
Mechanical VERY GOOD No seepage $ 132 guidelines to determine the condition
of key components of the loss vehicle
Tires VERY GOOD 10/32 $ 44 prior to the loss. The guidelines describe
Paint VERY GOOD Few scratches prior repairs $ 132 physical characteristics for these key
components, for the condition selected
Body VERY GOOD VFew dings prior repairs $ 374 based upon age. Inspection Notes
Glass VERY GOOD Few chips $ 44 reflect observations from the appraiser
regarding the loss vehicle’s condition.
Interior VERY GOOD Light wear on driver side $ 264 .
CCC makes dollar adjustments that
reflect the impact the reported condition
has on the value of the loss vehicle as
compared to Good condition. These
dollar adjustments are based upon
interviews with dealerships across the
United States.
© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 6 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 76 of 83

Ce

 

 

COMPARABLE VEHICLES

Options Loss Comp 1 Comp 2
Vehicle
Odometer 8,368 8,368 8,368

Automatic Transmission

Power Steering

Power Brakes

Power Windows

Power Locks

Air Conditioning

Tilt Wheel

Cruise Control

Rear Defogger

Intermittent Wipers

Keyless Entry

Telescopic Wheel

Cloth Seats

AM Radio

FM Radio

Stereo

Search/Seek

CD Player

Steering Wheel Touch Controls
Auxiliary Audio Connection
Styled Steel Wheels x
20" Or Larger Wheels x x
Drivers Side Air Bag

Passenger Air Bag

Anti-lock Brakes (4)

4-wheel Disc Brakes

Front Side Impact Air Bags
Head/Curtain Air Bags

Backup Camera W/ Parking
Sensors
Hands Free

Alarm

Traction Control

Stability Control

Dual Mirrors

Privacy Glass

Fog Lamps x x
Clearcoat Paint

Rear Step Bumper

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

0901119ca2£e84Ec

= MARKET VALUATION REPORT

| Owner. Almon, Diaki
Claim: 014972527000000022001

Comp 1

2018 Nissan Titan Sv Crew Cab 8 5.6l
Gasoline Gasoline Direct Injection
Dealership Gunther Pre Owned
Telephone (954) 388-9191

Source Dealer Quotation

Stock # NA

Obtained Date: 03/07/2019
Distance from Opa Locka, FL

14 Miles - Fort Lauderdale, FL
Comp 2

2018 Nissan Titan Sv Crew Cab 8 5.6l
Gasoline Gasoline Direct Injection
Dealership B H Cars

Contact Owner, Nelson

Telephone (954) 917-4145

Source Dealer Quotation

Stock # NA

Obtained Date: 03/07/2019
Distance from Opa Locka, FL

21 Miles - North Lauderdale, FL

Comparable vehicles used in the
determination of the Base Vehicle Value
are not intended to be replacement
vehicles but are reflective of the market
value, and may no longer be available
for sale.

List Price is the sticker price of an
inspected dealer vehicle and the
advertised price for the advertised
vehicle.

Dealer Quotation is a survey of a dealer
used to determine the market value
impact of the branded title.

Distance is based upon a straight line
between loss and comparable vehicle
locations.

"The Condition Adjustment sets that
comparable vehicle to Good condition,

which the loss vehicle is also compared
to in the Vehicle Condition section.

Page 7 of 14
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 77 of 83

COO! = MARKET VALUATION REPORT | cures Amon oie 004

 

 

COMPARABLE VEHICLES

Options Loss Comp 1 Comp 2
Vehicle

Rear Sliding Window

Running Boards/Side Steps x x
Recently $ 23,944 $ 20,444
Quoted
Adjustments:
Options + $625 + $625
© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 8 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 78 of 83

CO E. MA RK ET VAL UAT | O N R E P O RT | Clam. 01497382700000002200"

 

 

VALUATION NOTES

03/12/2019 13:06 - Post Valuation Adjustment entered for:
Statutes concerning vehicle value
03/12/2019 13:06 - Options added :[20" Or Larger Wheels,Running Boards/Side include Florida Statute XXXVII -

Steps,Fog Lamps] 626.9743.
03/12/2019 13:06 - ADJR Z03 CONFIGURATION CHANGE

03/12/2019 13:06 - Options removed [Styled Steel Wheels]

03/12/2019 13:06 - PVADJ CHANGE REQUESTED BY: PARSONS, KATHY(Q1150)
03/11/2019 09:56 - Condition Ratings changed after Valuation

03/11/2019 09:56 - Condition Comments changed after Valuation

03/11/2019 09:56 - PVADJ CHANGE REQUESTED BY: UNK,UNK(178386)

This Market Valuation Report has been prepared exclusively for use by USAA CASUALTY
INSURANCE COMPANY, and no other person or entity is entitled to or should rely upon
this Market Valuation Report and/or any of its contents. CCC is one source of vehicle
valuations, and there are other valuation sources available.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 9 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 79 of 83

COS E. MARKET VALUATION REPORT | Claim. 014972527000000022004
SUPPLEMENTAL INFORMATION

 

 

5¢ SALVAGE TITLE THRESHOLD

 

Salvage title threshold amount: $ 24,000.00

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 10 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 80 of 83

Ce

 

= MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

 

EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT

 

TITLE CHECK
Abandoned

Damaged

Fire Damage
Grey Market
Hail Damage
Insurance Loss
Junk

Rebuilt

Salvage

EVENT CHECK
NHTSA Crash Test Vehicle

Frame Damage

Major Damage Incident
Manufacturer Buyback/Lemon
Odometer Problem

Recycled

Water Damage

Salvage Auction

VEHICLE INFORMATION

Accident

Corrected Title

Driver Education

Fire Damage Incident
Lease

Lien

Livery Use
Government Use
Police Use

Fleet

Rental

Fleet and/or Rental
Repossessed

Taxi use

Theft

Fleet and/or Lease
Emissions Safety Inspection
Duplicate Title

a

ap @

a)

RESULTS FOUND
No Abandoned Record Found

No Damaged Record Found
No Fire Damage Record Found
No Grey Market Record Found
No Hail Damage Record Found
Insurance Loss Record Found
No Junk Record Found

Rebuilt Record Found

Salvage Record Found
RESULTS FOUND

No NHTSA Crash Test Vehicle Record Found
No Frame Damage Record Found

Major Damage Incident Record Found

No Manufacturer Buyback/Lemon Record Found
No Odometer Problem Record Found

No Recycled Record Found

No Water Damage Record Found

No Salvage Auction Record Found

RESULTS FOUND

No Accident Record Found

No Corrected Title Record Found

No Driver Education Record Found

No Fire Damage Incident Record Found
No Lease Record Found

No Lien Record Found

No Livery Use Record Found

No Government Use Record Found

No Police Use Record Found

No Fleet Record Found

No Rental Record Found

No Fleet and/or Rental Record Found
No Repossessed Record Found

No Taxi use Record Found

No Theft Record Found

No Fleet and/or Lease Record Found
No Emissions Safety Inspection Record Found

No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

0901119ca2fe84tc

USAA Confidential

Owner: Almon, Diaki
Claim: 014972527000000022001

CCC provides USAA CASUALTY
INSURANCE COMPANY information
reported by Experian regarding the 2018
Nissan Titan (1N6AA1E68JN520002).
This data is provided for informational
purposes. Unless otherwise noted in this
Valuation Detail, CCC does not adjust the
value of the loss vehicle based upon this
information.

LEGEND:
No Event Found
= Event Found

©) Information Needed

TITLE CHECK

EVENT FOUND

AutoCheck's database for this loss vehicle
found historical events that might indicate
a significant automotive problem. These
problems can indicate past automotive
damage or warnings associated with the
vehicle title.

EVENT CHECK

EVENT FOUND

AutoCheck's database for this loss vehicle
found historical events that might indicate
a significant automotive problem. These
problems can indicate past automotive
damage or warnings associated with the
vehicle title.”

VEHICLE INFORMATION

AutoCheck's result for this loss vehicle
show no vehicle information that indicate
a significant automotive problem. These
problems can indicate past previous

car damage, theft, or other significant
problems.

ODOMETER CHECK

AutoCheck's result for this loss vehicle
show no indication of odometer rollback

or tampering was found. AutoCheck
determines odometer rollbacks by
searching for records that indicate
odometer readings less than a previously
reported value. Other odometer events
can report events of tampering, or possible
odometer breakage.

Page 11 of 14
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 81 of 83

Ce

 

= MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

 

FULL HISTORY REPORT RUN DATE: 03/12/2019

| Owner. Almon, Diaki
Claim: 014972527000000022001

 

Below are the historical events for this vehicle listed in chronological order.

EVENT RESULTS ODOMETER DATA EVENT

DATE FOUND READING SOURCE DETAIL

01/30/2018 AL Independent Source VEHICLE
MANUFACTURED AND
SHIPPED TO DEALER

03/19/2018 AL Auto Insurance Source VEHICLE REPORTED AS
TOTAL LOSS

03/19/2018 Auto Insurance Source VEHICLE HAD
COMPREHENSIVE
DAMAGE

04/27/2018 SAINT LOUIS, MO 10 Motor Vehicle Dept. TITLE (Lien Reported)

04/27/2018 SAINT LOUIS, MO Motor Vehicle Dept. SALVAGE

07/12/2018 FL 25 Motor Vehicle Dept. ODOMETER READING
FROM DMV

07/14/2018 OPALOCKA, FL Motor Vehicle Dept. TITLE (Lien Reported)

07/14/2018 OPALOCKA, FL Motor Vehicle Dept. REBUILT/REBUILDABLE

07/14/2018 OPALOCKA, FL Motor Vehicle Dept. SALVAGE

08/06/2018 OPALOCKA, FL 351 Motor Vehicle Dept. TITLE

08/06/2018 OPALOCKA, FL Motor Vehicle Dept. REBUILT/REBUILDABLE

08/06/2018 OPALOCKA, FL Motor Vehicle Dept. SALVAGE

08/07/2018 OPALOCKA, FL Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL

08/07/2018 OPALOCKA, FL Motor Vehicle Dept. REBUILT/REBUILDABLE

08/07/2018 OPALOCKA, FL Motor Vehicle Dept. SALVAGE

0901119ca2fe84tc

AUTOCHECK TERMS AND CONDITIONS:

Experian’s Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources

where possible, but all discrepancies may not be reflected on the Report.

These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR

ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.

YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.

Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,

epidemics, riots and strikes.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 12 of 14

USAA Confidential
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 82 of 83

COS E. MARKET VALUATION REPORT | Claim. 014972527000000022004
SUPPLEMENTAL INFORMATION

 

These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and

Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 13 of 14

0901119ca2£e84Ec
Case 1:19-cv-23738-FAM Document 1-1 Entered on FLSD Docket 09/09/2019 Page 83 of 83

COS E. MARKET VALUATION REPORT | Claim. 014972527000000022004
SUPPLEMENTAL INFORMATION

 

t ; The National Highway Traffic Safety
NHTSA VEHICLE RECALL Administration has issued 1 safety related

recall notices that may apply to the above
valued vehicle.

 

NHTSA Campaign ID : 18V240000

Mfg's Report Date : APR 15, 2018
Component : EQUIPMENT:OTHER:LABELS
Potential Number Of Units Affected : 483

Summary : Nissan North America, Inc. (Nissan) is recalling certain 2016-2018 Nissan
Titan, 2016 and 2018 Nissan Titan XD vehicles. Accessories installed on these vehicles
reduced the load carrying capacity, however, a Load Carrying Capacity modification label
was not installed, possibly allowing the vehicle to be overloaded. As such, these vehicles
fail to comply with the requirements of Federal Motor Vehicle Safety Standard (FMVSS)
number 110, "Tire Selection and Rims."

Consequence : An overloaded vehicle can increase the risk of a crash.

Remedy : Nissan will notify owners and provide a new modification label, with installation
instructions, free of charge. The recall began on June 4, 2018. Owners may contact
Nissan customer service at 1-800-867-7669.

Dates Of Manufacture : APR 13, 2016 to FEB 26, 2018

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 14 of 14

0901119ca2£e84Ec
